Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 1 of 64 PageID #: 131




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  UNITED STATES OF AMERICA
  ex rel. DIANA PEREZ,

                     Plaintiff,

              -versus-                       16-CV-4853
                                             (Brodie, J.)
  MY IDEAL PROPERTY, INC., RON               (Pollak, M.J.)
  BOROVINSKY, ISAAC ARONOV, ISKYO
  ARONOV, MOISEY ISKHAKOV,
  MICHAEL HELETZ, MICHAEL GENDIN,
  LL FUND, INC., LL ORGANIZATION,
  INC., PHASE 2 DEVELOPMENT LLC, IA
  INVESTORS, LLC, MIP PARTNERS LLC,
  MY IDEAL PROPERTY GROUP LLC, MY
  IDEAL PROPERTY ROCKAWAY BLVD
  LLC, MIP MANAGEMENT INC., SETTLE
  NY CORP, AND AFFILIATE ENTITIES 1-
  1000,

                     Defendants.

  UNITED STATES OF AMERICA,

                     Plaintiff-Intervenor,   COMPLAINT-IN-INTERVENTION
                                             OF THE UNITED STATES OF
              -versus-                       AMERICA AND
                                             DEMAND FOR JURY TRIAL
  ISKYO ARONOV, RON BOROVINSKY,
  MICHAEL KONSTANTINOVSKIY, 175
  VERNON AVE INC, 308 LINDEN ST LLC,
  752 MANAGEMENT LLC, 1021 B
  HOLDINGS LLC, 1083 LAFAYETTE
  AVENUE, LLC, 1178 GATES AVE INC,
  2320 BAEUMONT AVE UNIT 3D LLC,
  1S8C HOLDINGS LLC, AG2 EQUITIES,
  INC., ARBIE MANAGEMENT INC.,
  BEDSTUY GROUP LLC, BERT HOLDINGS
  LLC, BNE MANAGEMENT LLC, ETUY
  EQUITIES LLC, IA INVESTORS LLC, IJ
  DEVELOPMENT LLC, LL FUND INC., LL
  ORGANIZATION INC., MI 1 HOLDINGS
  LLC, MIP MANAGEMENT INC., MY
  IDEAL PROPERTY GROUP LLC, MY
  IDEAL PROPERTY ROCKAWAY BLVD
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 2 of 64 PageID #: 132




  LLC, NATIONAL HOMEOWNERS
  ASSISTANCE INC., PHASE 2
  DEVELOPMENT LLC, PIM EQUITIES
  INC., SETTLE NY CORP, ZOR EQUITIES
  LLC, AND ZT EQUITIES LLC

                    Defendants.




                                       ii
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 3 of 64 PageID #: 133




                                                   TABLE OF CONTENTS


 INTRODUCTION ...................................................................................................................... 1
 PARTIES .................................................................................................................................... 4
 JURISDICTION AND VENUE ................................................................................................ 13
 STATUTORY BACKGROUND............................................................................................... 15
 FACTUAL BACKGROUND .................................................................................................... 17
           A. The FHA Pre-Foreclosure Sale Program............................................................... 17

           B. Representations Made By Parties To A PFS ......................................................... 18

           C. Defendants’ Scheme to Defraud ............................................................................ 21

 EXEMPLAR FRAUDULENT SHORT SALES BY DEFENDANTS ....................................... 25
           I.        123 Halsey Street, Brooklyn, New York, 11216 ...............................................25
           II.       1178 Gates Avenue, Brooklyn, New York, 11216 ............................................29
           III.      175 Vernon Avenue, Brooklyn, New York 11206 ............................................32
           IV.       1083 Lafayette Avenue, Brooklyn, New York, 11221 ......................................36
           V.        216-35 111th Ave, Queens Village, New York, 11429 .....................................39
           VI.       181 Schaefer Street, Brooklyn, New York, 11207.............................................42
           VII. 629A Madison Street, Brooklyn, New York 11221 ...........................................45
           VIII. 391 Montauk Ave, Brooklyn, New York 11208 ................................................49
           IX.       997 Clarkson Avenue, Brooklyn, New York 11212 ..........................................53
           X.        30 Melba Court, Brooklyn, New York 11229....................................................55
 CLAIMS FOR RELIEF ............................................................................................................ 58
 DEMAND FOR JURY TRIAL ................................................................................................. 61




                                                                      iii
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 4 of 64 PageID #: 134




        Plaintiff the United States of America, by its attorney, Seth D. DuCharme, Acting United

 States Attorney for the Eastern District of New York, and Michael J. Castiglione, Assistant United

 States Attorney, having filed a notice of intervention pursuant to 31 U.S.C. § 3730(b)(4), alleges

 for its Complaint-in-Intervention as follows:

                                        INTRODUCTION

        1.      From at least 2013 through 2016, Iskyo Aronov, Ron Borovinsky, and Michael

 Konstantinovskiy (the “Individual Defendants”), together with other co-conspirators, engaged in

 a fraudulent “short sale” scheme involving numerous residential properties located in the Eastern

 District of New York with mortgages insured by the Federal Housing Administration (“FHA”) of

 the United States Department of Housing and Urban Development (“HUD”).

        2.      The Individual Defendants utilized various corporate entities in furtherance of their

 fraudulent scheme, including but not limited to the “Corporate Defendants” (and together with the

 Individual Defendants, “Defendants”) named in this Complaint. 1

        3.      In an FHA-insured mortgage, FHA insured the mortgage lender (also known as the

 “mortgagee”) against default by the borrower (also known as the “mortgagor”).

        4.      Under its Pre-Foreclosure Sale (“PFS”) Program (the “PFS Program”), HUD

 permits the mortgagee to offer a qualifying homeowner with an FHA-insured mortgage that was




        1
           The “Corporate Defendants” are 175 Vernon Ave Inc, 308 Linden St LLC, 752
 Management LLC, 1021 B Holdings LLC, 1083 Lafayette Avenue, LLC, 1178 Gates Ave Inc,
 2320 Baeumont Ave Unit 3D LLC, 1S8C Holdings LLC, AG2 Equities, Inc., Arbie Management
 Inc., Bedstuy Group LLC, Bert Holdings LLC, BNE Management LLC, Etuy Equities LLC, IA
 Investors LLC, IJ Development LLC, LL Fund Inc., LL Organization Inc., MI 1 Holdings LLC,
 MIP Management Inc., My Ideal Property Group LLC, My Ideal Property Rockaway Blvd LLC,
 National Homeowners Assistance Inc., Phase 2 Development LLC, PIM Equities Inc., Settle NY
 Corp, Zor Equities LLC, and ZT Equities LLC.
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 5 of 64 PageID #: 135




 in default to avoid foreclosure and sell the property for fair market value, but less than the balance

 of the mortgage, in a transaction referred to as a “PFS” or “short sale.”

        5.      If the short sale met HUD requirements, the mortgagee (or servicer of the mortgage,

 acting on behalf of the mortgagee) would release the mortgage and submit a claim to HUD for

 FHA insurance to cover, among other things, the difference between the proceeds from the short

 sale received by the mortgagee and the outstanding indebtedness on the mortgage. HUD, in turn,

 would pay the insurance claim from federal funds.

        6.      At all relevant times, HUD had statutory and regulatory authority only to pay an

 FHA insurance claim for a short sale where, among other conditions, the mortgagee received an

 amount at least equal to the current fair market value of the property, less adjustments HUD

 deemed appropriate, in the short sale. 12 U.S.C. § 1710(a)(1)(D); 24 C.F.R. § 203.370(a).

        7.      In accordance with industry practice and HUD requirements, to show that the

 transaction was arm’s-length and the sale price reflected fair market value, the parties to a short

 sale (including the seller, buyer, and their agents) made various certifications in an “Arm’s Length

 Affidavit” or “Pre-Foreclosure Sale Addendum.” Such certifications typically included, among

 other things, that: (1) the sale was an “arm’s length” transaction between unrelated parties; (2) the

 transaction was characterized by a selling price and other conditions that would prevail in an open

 market environment; (3) there were no hidden terms or special understanding existing between

 any of the parties involved in the transaction; (4) there were no higher offers for the property that

 had not been disclosed to the mortgagee; and (5) the seller would not receive any funds or

 commissions from the sale of the property that were not approved by the mortgagee.




                                                   2
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 6 of 64 PageID #: 136




        8.      Here, Defendants engaged in a multi-year scheme involving dozens or more

 fraudulent short sales of residential properties in the Eastern District of New York, many with

 FHA-insured mortgages.

        9.      Specifically, Defendants and their co-conspirators targeted numerous property

 owners with financially distressed mortgages who could serve as purported sellers in fraudulent

 short sales conducted by Defendants. After establishing contact with such property owners,

 Defendants or their agents would offer those property owners thousands of dollars – with some

 amount paid up front and the remainder paid at closing of the short sale. In exchange, Defendants

 required the property owners to sign over their “deeds” to the property to Defendants, or to sign a

 contract of sale with Defendants (or one of their shell companies), long before HUD or the servicer

 had even approved a short sale of the property. These deeds and contracts gave Defendants a

 means to exercise undue control over the purported sellers and the short sale process. Through

 such control, Defendants effectively prevented the servicer from receiving any higher offers from

 other prospective purchasers in the short sale.

        10.     After acquiring the deed to the property or a contract of sale, Defendants assigned

 “agents” to the purported seller, who sought approval from the servicer for the short sale and

 falsely claimed to market the properties in the sales. In reality, the seller’s “agents” worked for

 Defendants. Those agents did not market the properties in the short sales in a bona fide fashion,

 but instead conspired to sell the properties to Defendants for as low a price as possible. At times,

 Defendants secretively “flipped” the properties to other purchasers at or around the dates of closing

 of the short sales, for higher prices than the nominal short sale prices, in pre-arranged sales.

 Defendants executed such flips by secretively transferring shares in the corporate entities that

 nominally acquired the properties in the short sale.




                                                   3
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 7 of 64 PageID #: 137




        11.     In the process of seeking approval for and closing of the short sale, Defendants or

 their co-conspirators made a variety of misrepresentations to conceal the non-arm’s length nature

 of the transaction and the fact that the sale price did not reflect a bona fide marketing process or

 fair market value. For instance, Defendants and their co-conspirators – acting in these short sales

 as seller’s agent and listing broker, buyer’s broker, and buyer – made several material

 misrepresentations in the “Arm’s-Length Affidavit” or “Pre-Foreclosure Sale Addendum”

 executed at or around the date of closing of each transaction.

        12.     As a result of Defendants’ fraudulent scheme, Defendants acquired the properties

 for sale prices that did not reflect fair market value, while fraudulently inducing servicers or

 mortgagees to release the mortgages in the short sales and submit unwarranted claims to HUD for

 FHA insurance. HUD, in turn, paid those claims from FHA funds.

        13.     The United States of America brings this civil fraud action against Defendants for

 treble damages and civil penalties under the False Claims Act (“FCA”), as amended, 31 U.S.C. §§

 3729 et seq.; and civil penalties under the Financial Institutions Reform, Recovery, and

 Enforcement Act of 1989 (“FIRREA”), 12 U.S.C. § 1833a.

                                             PARTIES

        14.     Plaintiff is the United States of America.

        15.     At relevant times, Defendant Iskyo Aronov (also known as Isaac Aronov)

 (“Aronov”) resided in Middle Village, New York. Aronov was the founder, Chief Executive

 Officer, and President of Defendants My Ideal Property, Inc., My Ideal Property Group LLC, and

 MIP Management Inc. (together, the “My Ideal Property Defendants”), and also owned or

 controlled other affiliated entities. Aronov was also a member of, owned, or controlled numerous

 other corporate entities, which he established to help him fraudulently acquire residential




                                                  4
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 8 of 64 PageID #: 138




 properties through short sales; to mask his identity as the beneficial owner of such properties; and

 to disguise subsequent transfers of beneficial interests in such properties.

          16.   At relevant times, Defendant Ron Borovinsky (“Borovinsky”) resided in Hollis

 Hills, New York. Borovinsky identified himself on LinkedIn as a co-founder of My Ideal Property

 in 2007 with Aronov. Borovinsky described My Ideal Property as a “real estate investment firm

 specializing in turning around defaulted and fraudulent transactions in NYC. Mainly focusing on

 1-6 family homes, we negotiate the sellers [sic] loans/debt, evict non-paying problematic tenants,

 litigate title issues, purchase, renovate and resell homes.” Borovinsky further claimed that, as of

 mid-2016, “My Ideal Property has now closed on more than $250MM in flipped transactions and

 anticipates reaching $425MM by 2017.” In several fraudulent short sales, Borovinsky purported

 to act as broker for the purchaser, through his corporation, Arbie Management Inc. Together with

 others, Borovinsky conspired to fraudulently obtain properties through sham short sales.

          17.   At relevant times, Defendant Michael Konstantinovskiy (also known as Michael

 Kay) (“Konstantinovskiy”) resided in Roslyn Heights, New York. Konstantinovskiy worked as a

 My Ideal Property agent, where he, together with others, conspired to fraudulently obtain

 properties through sham short sales. In several fraudulent short sales, Konstantinovskiy purported

 to act as listing agent and broker for the seller, using the corporate entities National Homeowners

 Assistance and Settle NY Corp. Together with others, Konstantinovskiy conspired to fraudulently

 obtain properties through sham short sales.

          18.   The Individual Defendants utilized various corporate entities in furtherance of the

 fraudulent short sale scheme, including but not limited to the Corporate Defendants identified

 below.    The Individual Defendants caused the Corporate Defendants to be incorporated or




                                                   5
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 9 of 64 PageID #: 139




 organized. At relevant times, the Corporate Defendants were owned or controlled by one or more

 of the Individual Defendants.

        19.     Defendant 175 Vernon Ave Inc, a New York corporation, was incorporated on or

 about October 21, 2013 by an individual referred to herein as “Co-Conspirator 1,” an attorney who,

 together with others, conspired to fraudulently obtain properties through sham short sales. 175

 Vernon Ave Inc’s Certificate of Incorporation identified the corporation’s office as located in

 Queens, New York, and the address to which the Secretary of State shall mail a copy of any process

 served on the corporation as P.O. Box 750456, Forest Hills, NY 11375. At the time of 175 Vernon

 Ave Inc’s incorporation, P.O. Box 750456, Forest Hills, NY 11375 was registered to an individual

 referred to herein as “Co-Conspirator 2.” At relevant times, Co-Conspirator 2 worked as a My

 Ideal Property agent, where he, together with others, conspired to fraudulently obtain properties

 through sham short sales.

        20.     Defendant 308 Linden St LLC, a New York limited liability company, was

 organized on or about June 3, 2013 by Co-Conspirator 1. The Articles of Organization of 308

 Linden St LLC identified the company’s office as located in Queens, New York, and the address

 to which the Secretary of State shall mail a copy of any process served on the company as P.O.

 Box 750456, Forest Hills, NY 11375. At the time of 308 Linden St LLC’s organization, P.O. Box

 750456, Forest Hills, NY 11375 was registered to Co-Conspirator 2.

        21.     Defendant 752 Management LLC, a New York limited liability company, was

 organized on or about June 2, 2014. The New York Department of State, Division of Corporations

 Entity Information database identified “[an individual referred to herein as ‘Co-Conspirator 3’]

 160-23 Rockaway Blvd, Ste 117, Jamaica, New York, 11434” as the address to which the

 Department of State will mail process if accepted on behalf of the entity. At relevant times, Co-




                                                 6
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 10 of 64 PageID #: 140




  Conspirator 3 worked as a My Ideal Property agent, where he, together with others, conspired to

  fraudulently obtain properties through sham short sales.

         22.     Defendant 1021 B Holdings LLC was a New York limited liability company. The

  New York Department of State, Division of Corporations Entity Information database identified

  “Iskyo Aronov, 84-28 63rd Ave, Middle Village, New York, 11379” as the address to which the

  Department of State will mail process if accepted on behalf of the entity.

         23.     Defendant 1083 Lafayette Avenue, LLC, a New York limited liability company,

  was organized on or about August 22, 2013 by Co-Conspirator 1. The company’s Articles of

  Organization identified the company’s office as located in Queens, New York, and the address to

  which the Secretary of State shall mail a copy of any process served on the company as P.O. Box

  750456, Forest Hills, NY 11375. At the time of 1083 Lafayette Avenue, LLC’s organization, P.O.

  Box 750456, Forest Hills, NY 11375 was registered to Co-Conspirator 2.

         24.     Defendant 1178 Gates Ave Inc, a New York corporation, was incorporated on or

  about September 20, 2013 and dissolved on or about October 26, 2016. The New York Department

  of State, Division of Corporations Entity Information database identified “1178 Gates Ave Inc,

  P.O. Box 750456, Forest Hills, New York, 11375” as the address to which the Department of State

  will mail process if accepted on behalf of the entity.     At the time of 1178 Gates Ave Inc’s

  incorporation, P.O. Box 750456, Forest Hills, NY 11375 was registered to Co-Conspirator 2.

         25.     Defendant 2320 Baeumont Ave Unit 3D LLC, a New York limited liability

  company, was organized on or about March 17, 2014 by an individual referred to herein as “Co-

  Conspirator 4.” The company’s Articles of Organization identified the company’s office as

  located in Queens, New York, and the address to which the Secretary of State shall mail a copy of

  any process served on the company as “[Co-Conspirator 4], 118-60 218 Street, Cambria Heights,




                                                   7
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 11 of 64 PageID #: 141




  NY 11411.” At relevant times, Co-Conspirator 4 worked as an employee of My Ideal Property,

  where he, together with others, conspired to fraudulently obtain properties through sham short

  sales.

           26.   Defendant 1S8C Holdings LLC, a New York limited liability company, was

  organized by Refoilio Holdings LLC on or about March 14, 2016. 1S8C Holdings LLC’s Articles

  of Organization identified the company’s office as located in Queens, New York, and the address

  to which the Secretary of State shall mail a copy of any process served on the company as “Refoilio

  Holdings LLC, 116-55 Queens Blvd, Ste 206, Forest Hills, NY 11375.” At the time of its

  organization, 1S8C Holdings LLC’s address (116-55 Queens Blvd, Ste 206, Forest Hills, NY

  11375) was the same office address used by MIP Management Inc., a corporation controlled by

  Aronov.

           27.   Defendant AG2 Equities, Inc. a New York corporation, was organized on or about

  May 15, 2013, and dissolved on or about October 26, 2016. At relevant times, AG2 Equities, Inc.

  was owned or controlled by Aronov.          The New York Department of State, Division of

  Corporations Entity Information database identified “AG2 Equities, Inc., P.O. Box 150057, Kew

  Gardens, New York, 11415” as the address to which the Department of State will mail process if

  accepted on behalf of the entity. At the time of AG2 Equities, Inc.’s incorporation, P.O. Box

  150057, Kew Gardens, New York, 11415, was registered to Aronov.

           28.   Defendant Arbie Management Inc., a New York corporation, was organized on or

  about April 17, 2007, and dissolved on or about January 25, 2012. At relevant times, Arbie

  Management Inc. was owned or controlled by Borovinsky. The New York Department of State,

  Division of Corporations Entity Information database identified “Arbie Management Inc., Ground




                                                  8
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 12 of 64 PageID #: 142




  Entrance, 65-14 108th Street, Forest Hills, New York, 11375” as the address to which the

  Department of State will mail process if accepted on behalf of the entity.

         29.     Defendant Bedstuy Group LLC, a New York limited liability company, was

  organized on or about June 11, 2013 by Co-Conspirator 1. Bedstuy Group LLC’s Articles of

  Organization identified the company’s office as located in Queens, New York, and the address to

  which the Secretary of State shall mail a copy of any process against the company as P.O. Box

  750456, Forest Hills, NY 11375. At the time of Bedstuy Group LLC’s organization, P.O. Box

  750456, Forest Hills, NY 11375 was registered to Co-Conspirator 2.

         30.     Defendant Bert Holdings LLC, a New York limited liability company, was

  organized by an individual referred to herein as “Co-Conspirator 5,” on or about July 24, 2014.

  Bert Holdings LLC’s Articles of Organization identified the company’s office as located in

  Queens, New York, and the address to which the Secretary of State shall mail a copy of any process

  against the company as “ [Co-Conspirator 5], PO Box 200595, South Ozone Park, NY 11420.” At

  relevant times, Co-Conspirator 5 worked as a My Ideal Property agent, where he, together with

  others, conspired to fraudulently obtain properties through sham short sales.

         31.     Defendant BNE Management LLC, a New York limited liability company, was

  organized on or about September 16, 2015. The New York Department of State, Division of

  Corporations Entity Information database identified “[an individual referred to herein as ‘Co-

  Conspirator 6’], P.O. Box 747912, Rego Park, New York, 11374” as the address to which the

  Department of State will mail process if accepted on behalf of the entity. At relevant times, Co-

  Conspirator 6 worked as a My Ideal Property agent, where he, together with others, conspired to

  fraudulently obtain properties through sham short sales.




                                                   9
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 13 of 64 PageID #: 143




         32.     Defendant Etuy Equities LLC, a New York limited liability company, was

  organized on or about March 11, 2015. The New York Department of State, Division of

  Corporations Entity Information database identified “Ron Borovinsky, 204-17 Hillside Ave, Ste

  328, Hollis, New York, 11423” as the address to which the Department of State will mail process

  if accepted on behalf of the entity.

         33.     Defendant IA Investors LLC, a New York limited liability company, was organized

  on or about December 21, 2011 by an individual referred to herein as “Co-Conspirator 7”, an

  attorney who, together with others, conspired to fraudulently obtain properties through sham short

  sales. IA Investors LLC’s Articles of Organization identified the company’s office as located in

  Queens, New York, and the address to which the Secretary of State shall mail a copy of any process

  against the company as “[Co-Conspirator 7], Esq., 16 Paddock Road, White Plains, New York

  10605.”

         34.     Defendant IJ Development LLC, a New York limited liability company, was

  organized on or about June 14, 2011 by Co-Conspirator 7. IJ Development LLC’s Articles of

  Organization identified the company’s office as located in Queens, New York, and the address to

  which the Secretary of State shall mail a copy of any process against the company as “Iskyo

  Aronov at 116-55 Queens Blvd, Forest Hills, NY 11376.”

         35.     Defendant LL Fund Inc., a New York corporation, was incorporated by Aronov on

  or about February 8, 2012.        The corporation’s Certificate of Incorporation identified the

  corporation’s office as located in Queens, New York, and the address to which the Secretary of

  State shall mail a copy of any process served on the corporation as 116-55 Queens Blvd., Forest

  Hills, New York 11375.




                                                 10
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 14 of 64 PageID #: 144




         36.     Defendant LL Organization Inc., a New York corporation, was incorporated by

  Aronov on or about September 9, 2010. The New York Department of State, Division of

  Corporations Entity Information database identified Iskyo Aronov as the Chief Executive Officer

  of the corporation and “LL Organization Inc., 116-55 Queens Boulevard, #206, Forest Hills, New

  York, 11375” as the principal executive office and address to which the Department of State will

  mail process if accepted on behalf of the corporation.

         37.     Defendant MI 1 Holdings LLC, a New York limited liability company, was

  organized on or about May 21, 2014 by Co-Conspirator 3.             The company’s Articles of

  Organization identified the company’s office as located in Queens, New York, and the address to

  which the Secretary of State shall mail a copy of any process served on the company as “[Co-

  Conspirator 3], 61-15 98th Street, Apt 15M, Rego Park, NY 11374.”

         38.     Defendant MIP Management Inc., a New York corporation, was incorporated on or

  about March 11, 2013 by Aronov. The corporations’ Certificate of Incorporation identified the

  corporation’s office as located in Queens, New York, and the address to which the Secretary of

  State shall mail a copy of any process served on the corporation as 116-55 Queens Blvd., Ste. 206,

  Forest Hills, New York 11375.

         39.     Defendant My Ideal Property Group LLC, a New York limited liability company,

  was organized on or about December 24, 2015 by Aronov.              The company’s Articles of

  Organization identified the company’s office as located in Queens, New York, and the address to

  which the Secretary of State shall mail a copy of any process served on the company as “Iskyo

  Aronov, 84-28 63rd Ave, Middle Village, New York 11379.”

         40.     Defendant My Ideal Property Rockaway Blvd LLC, a New York limited liability

  company, was organized on or about June 20, 2014 by an individual referred to herein as “Co-




                                                  11
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 15 of 64 PageID #: 145




  Conspirator 8.” At relevant times, Co-Conspirator 8 worked as a My Ideal Property agent, where

  he, together with others, conspired to fraudulently obtain properties through sham short sales. The

  company’s Articles of Organization identified the company’s office as located in Queens, New

  York, and the address to which the Secretary of State shall mail a copy of any process served on

  the company as “[Co-Conspirator 8], 142-58 Rockaway Blvd, South Ozone Park, New York

  11436.”

         41.     Defendant National Homeowners Assistance Inc., a New York corporation, was

  incorporated on or about November 30, 2012 by Konstantinovskiy. The corporation’s Certificate

  of Incorporation identified its office as located in Queens, New York, and the address to which the

  Secretary of State shall mail a copy of any process served on the corporation as “6135 98th St.,

  Apt. 2C, Rego Park, New York 11374.”

         42.     Defendant Phase 2 Development LLC, a New York limited liability company, was

  organized by Co-Conspirator 7 on or about June 14, 2011. The Articles of Organization of Phase

  2 Development LLC identified the company’s office as located in Queens, New York, and the

  address to which the Secretary of State shall mail a copy of any process served on the company as

  “Iskyo Aronov at 116-55 Queens Blvd, Forest Hills, NY 11376.”

         43.     Defendant PIM Equities Inc., a New York corporation, was incorporated on or

  about February 13, 2013 by Aronov. PIM Equities Inc.’s certificate of incorporation identified the

  corporation’s office as located in Queens, New York, and the address to which the Secretary of

  State shall mail a copy of any process served on the corporation as “P.O. Box 150057, Kew

  Gardens, NY 11415.”

         44.     Defendant Settle NY Corp, a New York corporation, was incorporated on or about

  July 3, 2015 by Konstantinovskiy. Settle NY Corp’s Certificate of Incorporation identified the




                                                  12
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 16 of 64 PageID #: 146




  corporation’s office as located in Queens, New York, and the address to which the Secretary of

  State shall mail a copy of any process against the corporation as “Settle NY Corp, 64-31 108th St.,

  #1222, Forest Hills, NY 11375.” In or about 2016, National Homeowners Assistance Inc. began

  doing business as Settle NY Corp.

           45.   Defendant Zor Equities LLC was a New York limited liability company. The New

  York Department of State, Division of Corporations Entity Information database identified “[an

  individual referred to herein as ‘Co-Conspirator 9’], 76-15 166th Street, Fresh Meadows, New

  York, 11366” as the address to which the Department of State will mail process if accepted on

  behalf of the entity. At relevant times, Co-Conspirator 9 worked as a My Ideal Property agent

  where he, together with others, conspired to fraudulently obtain properties through sham short

  sales.

           46.   Defendant ZT Equities LLC, a New York limited liability company, was organized

  on or about August 22, 2014 by an individual referred to herein as “Co-Conspirator 10.” At

  relevant times, Co-Conspirator 10 worked as a My Ideal Property Agent, where he, together with

  others, conspired to fraudulently obtain properties through sham short sales. The company’s

  Articles of Organization identified the company’s office as located in Nassau, New York, and the

  address to which the Secretary of State shall mail a copy of any process served on the company as

  “[Co-Conspirator 10], 248 Forest Drive, Jericho, NY 11753.”

                                   JURISDICTION AND VENUE

           47.   This Court has jurisdiction over this action pursuant to 12 U.S.C. § 1833a(e),

  28 U.S.C. §§ 1331 and 1345, and 31 U.S.C. §§ 3730(a) and 3732(a).

           48.   Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial

  part of the events or omissions giving rise to the claims alleged herein occurred in this District.




                                                   13
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 17 of 64 PageID #: 147




         49.     Venue is also proper in this District under 28 U.S.C. § 1395 because this is a civil

  proceeding for the recovery of a pecuniary fine or penalty, the pecuniary fine or penalty accrued

  in this District, and Defendants are found in this District.

         50.     Venue is also proper in this District under 31 U.S.C. § 3732(a) because this is an

  action brought under 31 U.S.C. § 3730, at least one of the Defendants resides or transacts business

  in this District, and the Defendants committed acts proscribed by 31 U.S.C. § 3729 in this District.

         51.     The Individual Defendants are each subject to personal jurisdiction in New York.

  At relevant times, the Individual Defendants resided in New York, transacted business in New

  York, including by conducting real estate transactions involving properties located in New York,

  and committed fraudulent acts in New York.              Substantially all of the events, actions,

  representations, and omissions alleged herein relating to Defendants’ fraudulent short sales

  occurred in New York.

         52.     The Corporate Defendants are each subject to personal jurisdiction in New York.

  The Corporate Defendants were all incorporated or organized under New York law, and

  headquartered in New York. At relevant times, the Corporate Defendants transacted business in

  New York, including by nominally acting in real estate transactions involving properties located

  in New York. The Corporate Defendants also committed fraudulent acts in New York.




                                                    14
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 18 of 64 PageID #: 148




                                   STATUTORY BACKGROUND

         A.      The False Claims Act

         53.     The FCA provides liability for any person who (i) “knowingly presents, or causes

  to be presented, a false or fraudulent claim for payment or approval [to the United States];” (ii)

  “knowingly makes, uses, or causes to be made or used, a false record or statement material to a

  false or fraudulent claim [to the United States];” or (iii) “conspires to commit a violation of [(i) or

  (ii), among others].” 31 U.S.C. §§ 3729(a)(1)(A), (B), (C).

         54.     For purposes of the FCA, the terms “knowing” and “knowingly”:

                 “(A) mean that a person, with respect to information—
                 (i) has actual knowledge of the information;
                 (ii) acts in deliberate ignorance of the truth or falsity of the information; or
                 (iii) acts in reckless disregard of the truth or falsity of the information; and
                 (B) require no proof of specific intent to defraud”

                 31 U.S.C. § 3729(b)(1).

         55.     The standard of proof under the FCA is a preponderance of the evidence. 31 U.S.C.

  § 3731(d).

         56.     A person who violates the FCA is “liable to the United States Government for a

  civil penalty . . . plus 3 times the amount of damages which the Government sustains because of

  the act of that person.” 31 U.S.C. § 3729(a)(1).

         B.      The Financial Institutions Reform, Recovery, & Enforcement Act

         57.     FIRREA provides liability for civil penalties for any person who violates, or

  conspires to violate, certain predicate criminal offenses. 12 U.S.C. § 1833a. The standard of proof

  is a preponderance of the evidence. Id. (f).

         58.     The predicate criminal offenses under FIRREA include, as relevant here:




                                                    15
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 19 of 64 PageID #: 149




                 a. 18 U.S.C. § 1001 (False Statements Within the Jurisdiction of the U.S.

                     Affecting a Federally Insured Financial Institution), which proscribes any

                     person “in any matter within the jurisdiction of the [executive branch of the

                     United States]” from “knowingly and willfully … mak[ing] any materially

                     false, fictitious, or fraudulent statement or representation” or “mak[ing] or

                     us[ing] any false writing or document knowing the same to contain any

                     materially false, fictitious, or fraudulent statement or entry . . . .” To constitute

                     a violation of FIRREA, a violation of 18 U.S.C. § 1001 must “affect[] a

                     federally insured financial institution.” 12 U.S.C. § 1833a(c)(2); and

                 b. 18 U.S.C. § 1343 (Wire Fraud Affecting a Federally Insured Financial

                     Institution), which proscribes the use of “wire . . . in interstate or foreign

                     commerce” for the purpose of executing, or attempting to execute, “[a] scheme

                     or artifice to defraud, or for obtaining money or property by means of false or

                     fraudulent pretenses, representations, or promises . . . .” To constitute a

                     violation of FIRREA, a violation of 18 U.S.C. § 1343 must “affect[] a federally

                     insured financial institution.” 12 U.S.C. § 1844a(c)(2).

         59.     A person who violates predicate offenses under FIRREA is liable to the United

  States for a civil penalty in an amount assessed by the court in a civil action. 12 U.S.C. § 1833a(a).

  If any person derives pecuniary gain from the violation, or if the violation results in pecuniary loss

  to a person other than the violator, a civil penalty may be assessed up to the amount of such gain

  or loss. 12 U.S.C. § 1833a(b)(3)(A).




                                                   16
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 20 of 64 PageID #: 150




                                     FACTUAL BACKGROUND

         A.      The FHA Pre-Foreclosure Sale Program

         60.     At all relevant times, the Federal Housing Administration (“FHA”) was an agency

  of the United States Department of Housing and Urban Development (“HUD”), an Executive

  department.

         61.     Under the National Housing Act, FHA offered various mortgage insurance

  programs to homebuyers. Through these programs, FHA insures approved mortgage lenders

  (mortgagees) against losses on mortgage loans made to buyers (mortgagors) of single-family

  housing. 12 U.S.C. § 1709. FHA collectsmortgage insurance premiums from mortgagees for

  insured loans, using the premiums to replenish FHA’s Mutual Mortgage Insurance Fund and

  reduce FHA’s exposure in the operation of its programs.

         62.     FHA mortgage insurance was meant to meet the housing needs of creditworthy

  low-income and moderate-income borrowers who might otherwise not be able to meet

  conventional underwriting guidelines. FHA incentivized mortgagees to lend to these borrowers

  by insuring the mortgagee’s loans, helping qualified low-income and moderate-income families

  become homeowners.

         63.     At all relevant times, under its Pre-Foreclosure Sale (“PFS”) Program, HUD

  permitted mortgagees to offer qualifying defaulted mortgagors the opportunity to avoid foreclosure

  by selling the properties for fair market value, but less than the balance of the associated mortgages,

  in a transaction referred to as a “PFS” or “short sale.”

         64.     In a PFS, the proceeds from the short sale were applied to the outstanding mortgage

  balance that the mortgagor owed the mortgagee. The mortgagee released the mortgage lien on the

  property, while often also agreeing to release any obligation of the borrower under the note to

  repay the remaining mortgage balance.


                                                    17
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 21 of 64 PageID #: 151




          65.    Following the closing of the PFS, the mortgagee (or servicer that serviced the

  mortgage on behalf of the mortgagee) then submitted a claim to HUD for payment of FHA

  insurance. FHA, in turn, paid federal funds to reimburse the mortgagee for the mortgage balance

  not covered by the short sale proceeds, as well as for approved costs and expenses, and debenture

  interest.

          66.    HUD had the statutory and regulatory authority to pay claims for short sales only

  where, among other conditions, the mortgagee received an amount at least equal to fair market

  value of the property, less adjustments HUD deemed appropriate, in the short sale. 12 U.S.C. §

  1710(a)(1)(D) (“The Secretary may pay insurance benefits upon the sale of the mortgaged property

  by the mortgagor after default . . . [if, inter alia] the sale of the mortgaged property has been

  approved by the Secretary [and] the mortgagee receives an amount at least equal to fair market

  value of the property (with appropriate adjustments), as determined by the Secretary . . . .”); 24

  C.F.R. § 203.370(a) (“HUD will pay FHA insurance benefits to mortgagees in cases where, in

  accordance with all regulations and procedures applicable to pre-foreclosure sales, the mortgaged

  property is sold by the mortgagor, after default and prior to foreclosures, at its current fair market

  value (less adjustments as the Commissioner may deem appropriate) but for less than the mortgage

  currently outstanding.”).

          B.     Representations Made By Parties To A PFS

          67.    In accordance with industry practice for short sales, as a condition to approval and

  closing of a PFS, HUD and the mortgagee required the parties to make various sworn certifications

  in a document provided to the servicer, often referred to by such names as a “Short Sale Affidavit,”

  “Arm’s Length Affidavit,” or “Pre-Foreclosure Sale Addendum.” The “PFS Addendum” (as such

  document will be referred to herein) was typically signed by the seller, buyer, agents, and brokers,

  among possibly other parties to the transaction.


                                                     18
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 22 of 64 PageID #: 152




         68.      In keeping with its statutory and regulatory authority, HUD (and the mortgagee)

  required the certifications in the PFS Addendum to establish that the transaction met PFS Program

  requirements, including that the transaction was arm’s length, and the sales price was for fair

  market value.

         69.      During the relevant period, the PFS Addendum typically included representations

  such as the following:

                  a.       The sale of the Property is an arm’s length transaction, between Seller(s)
                           and Buyer(s) who are unrelated and unaffiliated by family, marriage, or
                           commercial enterprise. Additionally, the transaction is characterized by a
                           selling price and other conditions that would prevail in an open market
                           environment and there are no hidden terms or special understandings that
                           exist between any of the parties involved in the transaction including, but
                           not limited to the buyer, seller, appraiser, broker, sales agent (including, but
                           not limited to the listing agent and buyer’s agent), closing agent and
                           mortgagee;

                  b.       Any relationship or affiliation by family, marriage, or commercial
                           enterprise to the Seller(s) or Buyer(s) by other parties involved in the sale
                           of the Property has been disclosed to the Mortgagee;

                  c.       Neither the Seller(s) nor the Buyer(s) will receive any funds or commissions
                           from the sale of the Property except that the Seller(s) may receive a payment
                           if it is offered by the Mortgagee, and, if the payment is made at closing of
                           the sale of the Property, reflected on the HUD-1 Settlement Statement;

                  d.       There are no agreements, understandings, current or pending higher offers,
                           or contracts relating to the current sale or subsequent sale of the Property
                           that have not been disclosed to the Mortgagee;

                  e.       The current sale transaction is a market real estate transaction, and the buyer
                           is making an outright purchase of real property;

                  f.       All amounts to be paid to any person or entity, including holders of other
                           liens on the Property, in connection with the pre-foreclosure sale have been
                           disclosed to and approved by the Mortgagee and will be reflected on the
                           HUD-1 Settlement Statement;

                  g.       The Listing Agent and Listing Broker certify that the subject property was
                           initially listed in the Multiple Listing Service (MLS) for a period of 15
                           calendar days before any offers were evaluated; and




                                                     19
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 23 of 64 PageID #: 153




                 h.      If multiple offers were under consideration at the time the offer was
                         submitted for acceptance, the Listing Agent and Listing Broker certify that,
                         of all the offers meeting HUD’s guidelines, this offer yielded the highest net
                         return.

         70.     In the PFS Addendum, the parties also expressly acknowledged the importance of

  these representations, through certifications like the following:

                 a.      Each signatory also understands, agrees and intends that the Lender, FHA,
                         HUD, and/or any Investor of the subject Mortgage are relying upon the
                         statements made in the affidavit as consideration for the reduction of the
                         payoff amount of the Mortgage and agreement to the sale of the Mortgaged
                         Premises;

                 b.      A signatory who makes a negligent or intentional misrepresentation agrees
                         to indemnify the Mortgagee for any and all loss resulting from the
                         misrepresentation including, but not limited to, repayment of the amount of
                         the reduced payoff of the Mortgage; and

                 c.      Each signatory certifies that all the information stated herein, as well as any
                         information provided in the accompaniment herewith, is true and accurate.
                         HUD will prosecute false claims and statements. Conviction may result in
                         criminal and/or civil penalties (18 U.S.C. §§ 1001, 1010, and 1012; 31
                         U.S.C. §§ 3729, 3802).

         71.     The parties to a HUD-approved short sale were also required to make certifications

  in other approval and closing documents. For instance, the seller and buyer executed a “HUD-1

  Settlement Statement” at closing, which purported to disclose all payments, funds, costs, and

  commissions in the transaction.

         72.     In many PFS, the seller, seller’s agent, and mortgagee also executed a HUD Closing

  Worksheet. The HUD Closing Worksheet purported to disclose various information concerning

  the short sale, including the name of the purchaser, the type of financing, the sales commission,

  any consideration or incentive payments received by the seller, and the proceeds received by the

  mortgagee. The HUD Closing Worksheet was signed and certified by the seller and the seller’s

  agent. The seller’s agent further attested in that document that “there are no hidden terms or special

  understandings with the buyer, seller, appraiser, closing agent or mortgagee.”


                                                   20
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 24 of 64 PageID #: 154




            73.   Mortgagees relied on the parties’ representations in these and other transaction

  documents to ensure that the short sale met the requirements of the PFS Program, including that

  the sales price was fair market value and the transaction was arm’s length. Without the parties’

  representations concerning compliance, the mortgagee could not approve the short sale and make

  an insurance claim to FHA. Furthermore, if it was subsequently discovered that the mortgagee

  received payment of FHA insurance on a short sale that did not meet the PFS Program

  requirements, the mortgagee was liable for reimbursing HUD for the paid claim.

            74.   HUD, in turn, relied on the parties’ representations in the PFS Addendum and in

  other transactional documents to ensure that it paid claims for FHA insurance in accordance with

  applicable PFS Program requirements, and that it was not paying unwarranted or excessively high

  claims.

            C.    Defendants’ Scheme to Defraud

            75.   From at least 2013 through 2016, the Individual Defendants, using the Corporate

  Defendants, engaged in numerous fraudulent short sales of residential properties, many of which

  involved FHA-insured mortgages. Defendants fraudulently acquired many properties in the

  Eastern District of New York, free and clear of their FHA-insured mortgages, through these short

  sales.

            76.   Aronov owned or controlled several of the Corporate Defendants, including the My

  Ideal Property Defendants. The other Individual Defendants were business partners of Aronov or

  worked as agents or brokers for My Ideal Property or under the auspices of related companies.

            77.   Using the My Ideal Property name and other corporate names, Defendants or their

  associates contacted property owners with defaulted mortgages to induce them to participate in

  short sales. Defendants developed “lead lists” of prospective sellers, including by searching

  internet databases for financially distressed borrowers. At times, Defendants also advertised to


                                                 21
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 25 of 64 PageID #: 155




  prospective sellers in various ways, such as by posting flyers around neighborhoods with high rates

  of default, or through the internet.

         78.     One of Defendants’ internet advertisements stated: “Why are my Short Sales NOT

  Closing? We are the missing piece to Your Success! Ideal Property has been processing Short

  Sales and buying homes since 2008! With countless Short Sales and REO’s [sic] already

  purchased, we will buy yours too!” Another internet advertisement stated: “We have a no BS

  approach to potential properties where we can buy or do a short sale on. If you have a property for

  immediate purchase or a short sale that needs processing, call or email us the address and details.

  . . . Our funds are ready, and we are happy to pay your commission!” Both of these advertisements

  directed property owners to the following internet address: www.MyIdealProp.com.

         79.     On many occasions, Defendants or their associates cold called or knocked on the

  doors of property owners, inviting such individuals into one of the My Ideal Property offices (such

  as an office located at 116-55 Queens Blvd, Ste 206, Forest Hills, NY 11375). In their offices,

  Defendants or their associates often offered property owners undisclosed payments of thousands

  of dollars to sell them their properties through short sales.

         80.     Many of the properties targeted by Defendants had FHA-insured mortgages.

  Generally speaking, to qualify for an FHA-insured mortgage, the borrower was required to occupy

  the property as a primary residence for at least one year from inception of the mortgage. Some of

  the property sellers involved in Defendants’ fraudulent scheme were bona fide owner-occupants

  in financial distress. But other property sellers never intended to occupy the properties as a primary

  residence, instead operating the properties as rentals from the time they obtained the FHA-insured

  mortgages. Others were “straw” owners who had obtained FHA-insured mortgages at someone

  else’s direction, often in exchange for a secretive payment, and who did not intend to live in the




                                                    22
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 26 of 64 PageID #: 156




  property or make payments on the mortgage. Then, after defaulting on the mortgage, the complicit

  straw owners were directed to sell the properties in a short sale coordinated by Defendants.

          81.     Defendants or their associates often made payments to property owners months or

  years before the short sales closed, and promised the owners additional payments at the closings

  of the short sales. In exchange for the initial payments, Defendants required the property owners

  to sign contracts of sale with corporate entities owned by one or more of the Individual Defendants.

          82.     In many cases, in exchange for payment, Defendants required the owners to execute

  deeds transferring all of their rights, title, and interest in the properties to a corporate entity owned

  by one or more of the Individual Defendants prior to the short sales. In these situations, when

  subsequently seeking approval for the short sale, Defendants concealed from the mortgagee,

  servicer, and HUD that the purported seller in the short sale did not have title to the property and

  had in fact already sold the property to the purported buyer in the short sale before the short sale

  was approved by the servicer.

          83.     After enlisting a property owner in the scheme, Defendants assigned listing agents,

  brokers, and attorneys to the property owners, purportedly to represent them in the short sales. In

  reality, these agents, brokers, and attorneys conspired to sell the properties to the Individual

  Defendants for as low a price as possible. Defendants or their associates then communicated with

  the servicer, purportedly on behalf of the property owner, to “process,” or seek approval for, the

  short sale.

          84.     In many of these fraudulent short sales, Konstantinovskiy nominally acted as listing

  agent and seller’s broker, through his companies National Homeowner’s Assistance and Settle NY

  Corp. But Konstantinovskiy did not have an arm’s length relationship with the other Individual

  Defendants, who often owned or controlled the shell company purchasers.                      In reality,




                                                     23
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 27 of 64 PageID #: 157




  Konstantinovskiy worked closely with Aronov out of offices that they jointly owned, leased, or

  shared, and from where they conspired with each other and others to fraudulently obtain properties

  through sham short sales. Konstantinovskiy shared numerous financial and business ties with the

  other Individual Defendants, including owning the website of Aronov’s company, My Ideal

  Property, “myidealprop.com.”

         85.     Despite being the purported listing agent and seller’s broker, Konstantinovskiy did

  not seek to obtain fair market value for the property or to otherwise ensure that the transaction met

  the requirements of the PFS Program.          Instead, he coordinated with the other Individual

  Defendants to ensure that the property would be sold to Defendants for as low a price as possible.

         86.     To that end, Konstantinovskiy generally did not show the properties to prospective

  purchasers who were not affiliated with Defendants. Prospective purchasers who inquired about

  a property were often told it was “under contract” and unavailable.

         87.     At times, Defendants secretively marketed the properties to a select group of

  prospective buyers for higher prices than the short sale prices, in order to “flip” the properties for

  a profit after the short sale closed. Defendants did not disclose all offers they obtained for the

  properties, including offers obtained through such secretive marketing, to the servicer or

  mortgagee, as required by the PFS Program.

         88.     On occasion, Defendants “flipped,” or sold the properties obtained in the short sales

  for significantly higher prices to subsequent purchasers on or about the same day that the short

  sale closed. In such situations, Defendants did not record the “flip” sale in public property records,

  or otherwise disclose the transaction to the servicer or mortgagee. Instead, Defendants concealed

  the transaction by secretively transferring ownership interests in the corporate entity that had

  previously acquired the property in the short sale to the subsequent purchaser.




                                                   24
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 28 of 64 PageID #: 158




           89.    In seeking approval for and closing short sales, Defendants and their associates

  made a host of materially false or misleading statements in such documents as the PFS Addendum,

  the HUD-1 Settlement Statement, and the HUD Closing Worksheet, including statements of the

  type described in Section B, above, concerning compliance with arm’s length and other

  requirements of the PFS Program.

           90.    As a result of their fraudulent scheme, Defendants fraudulently acquired numerous

  residential properties for substantially below-market prices, the lenders released the associated

  mortgages, and HUD paid millions of dollars of unwarranted claims for insurance from federal

  funds.

                 EXEMPLAR FRAUDULENT SHORT SALES BY DEFENDANTS

           91.    The following short sales exemplify Defendants’ fraudulent scheme.

           I.     123 Halsey Street, Brooklyn, New York 11216

           92.    Defendants Aronov, Borovinsky, Konstantinovskiy, 308 Linden St LLC, Arbie

  Management, IA Investors LLC, National Homeowners Assistance, and PIM Equities Inc.

  (together, the “123 Halsey Defendants”), and other co-conspirators engaged in a fraudulent short

  sale of 123 Halsey Street, Brooklyn, New York 11216. The short sale closed on or about July 12,

  2013 for the sales price of $388,000. As a result of the fraudulent short sale, Aronov, through his

  company 308 Linden St LLC, acquired the property for less than fair market value, and the FHA-

  insured mortgage on the property was released.

           93.    On June 29, 2009, individuals referred to herein as “Seller 1” and “Seller 2” took

  out an FHA-insured mortgage on 123 Halsey Street with a principal balance of $597,835.

           94.    In or about 2012, the 123 Halsey Defendants contacted Seller 1 and offered him

  money to sell them 123 Halsey Street in a short sale to be coordinated by them.




                                                   25
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 29 of 64 PageID #: 159




         95.     On or about December 12, 2012, Seller 1 and Seller 2 signed a “Third Party

  Authorization and Release Form” authorizing Konstantinovskiy and others of National

  Homeowners Assistance to act as their representatives in negotiating a short sale of 123 Halsey

  Street with the servicer of their mortgage.

         96.     On or about February 18, 2013, LL Fund Inc., a company controlled by Aronov,

  paid Seller 1 $5,000, by check, to acquire his deed to the property. The check included the memo

  line: “For 123 Halsey St. Deed Purchase.” The 123 Halsey Defendants paid Seller 1 another

  $20,000 in cash at closing of the short sale in July 2013.

         97.     On or about February 18, 2013, Seller 1 and Seller 2 signed a quitclaim deed

  transferring all of their rights, title, and interest in the property to PIM Equities Inc., a company

  owned by Aronov.

         98.     Between approximately February 2013 and June 2013, Konstantinovskiy and

  National Homeowners Assistance, as Seller 1 and Seller 2’s purported agent, sent several offers to

  the servicer for 123 Halsey Street from corporate entities that were owned or controlled by Aronov,

  including IA Investors LLC and 308 Linden St LLC, to purchase 123 Halsey Street in a short sale.

         99.     On or about July 10, 2013, the servicer approved a short sale to 308 Linden St LLC,

  an entity controlled by Aronov, for the sales price of $388,000. The approval was contingent upon

  several conditions, including the receipt of a final HUD-1 Settlement Statement approved by the

  servicer and the receipt of an Arm’s Length Affidavit.

         100.    On or about July 12, 2013, the date of closing of the short sale, the parties to the

  transaction signed an “Affidavit of ‘Arm’s Length Transaction’,” which was sent to the servicer

  of the mortgage. The Affidavit was notarized and signed under penalty of perjury by the following

  individuals: Seller 1 and Seller 2, as purported sellers of the property in the short sale;




                                                   26
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 30 of 64 PageID #: 160




  Konstantinovskiy of National Homeowners Assistance as seller’s agent; Co-Conspirator 7, on

  behalf of the buyer in the short sale, 308 Linden St LLC, a company owned by Aronov; and

  Borovinsky of Arbie Management as buyer’s agent.

         101.    The signatories acknowledged the materiality of the statements in the Affidavit,

  representing, among other things, that “[e]ach signatory to this Affidavit expressly acknowledges

  that the Lender is relying upon the representations made herein as consideration for discounting

  the payoff on the Loan(s) which is secured by a deed of trust or mortgage encumbering the

  Property”; and “[e]ach signatory to this Affidavit expressly acknowledges that any

  misrepresentation made by him or her may subject him or her to civil liability.”

         102.    Nevertheless, the signatories made several materially false or misleading

  representations in the Affidavit, including that: (i) “[t]he purchase and sale transaction reflected in

  the Agreement is an ‘Arm’s Length Transaction,’ meaning that the transaction has been negotiated

  by unrelated parties, each of whom is acting in his or her own self-interest”; (ii) “the sale price is

  based on fair market value of the Property”; (iii) “[w]ith respect to those persons signing this

  Affidavit as an agent for either the Seller(s), the Buyer(s), or both, those agents are acting in the

  best interests of their respective principal(s)”; (iv) “[t]here are no hidden terms or hidden

  agreements or special understandings between the Seller(s) and the Buyer(s) or among their

  respective agents which are not reflected in the Agreement”; and (v) “[t]he Seller(s) shall not

  receive any proceeds from the sale of the Property reflected in the Agreement.”

         103.    These representations were false, including because (1) the 123 Halsey Defendants

  made undisclosed payments to Seller 1; (2) Seller 1 and Seller 2 had already transferred title to the

  property to another company owned by Aronov several months before the short sale closed; and

  (3) the purported agent for Seller 1 and Seller 2 (Konstantinovskiy) was in a common commercial




                                                    27
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 31 of 64 PageID #: 161




  enterprise with the owner of the shell company buyer (Aronov) and the buyer’s agent

  (Borovinsky), in which he had conspired to sell the property to Aronov’s shell company in the

  short sale for as low a price as possible. These facts were concealed from the servicer, mortgagee,

  and HUD.

         104.    On or about July 12, 2013, the date of closing, Co-Conspirator 7 signed, for the

  purchaser 308 Linden St LLC, a HUD-1 Settlement Statement, which was sent to the mortgagee.

  Co-Conspirator 7 and 308 Linden St LLC also falsely represented that the sellers received no other

  payments in the sale other than a permitted $750 incentive payment.

         105.    Also on or about July 12, 2013, the date of closing, Konstantinovskiy signed a HUD

  Closing Worksheet, as seller’s agent, which was sent to the mortgagee. On the HUD Closing

  Worksheet, Konstantinovskiy falsely certified that the sellers received no payments in the sale

  other than a permitted $750 incentive payment, and that “there are no hidden terms or special

  understandings with the buyer, seller, appraiser, closing agent or mortgagee.”

         106.    In reality, as described above, Seller 1 received payments that were not disclosed

  to the servicer, mortgagee, or HUD.

         107.    As a result of the short sale, 308 Linden St LLC, a company owned by Aronov,

  acquired the property for $388,000, which did not reflect fair market value, and the mortgagee

  released the FHA-insured mortgage. Arbie Management and National Homeowners Assistance

  also received $23,280 in broker commissions from the sales price.

         108.    On or about August 20, 2013, the servicer submitted a claim to HUD for insurance

  payment on behalf of the mortgagee. On or about August 30, 2013, HUD paid $283,842.32 in

  insurance proceeds to the mortgagee, covering the difference between the short sale proceeds and

  the mortgage balance, as well as approved costs and expenses, and interest.




                                                  28
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 32 of 64 PageID #: 162




          II.    1178 Gates Avenue, Brooklyn, New York 11216

          109.   Defendants Aronov, Borovinsky, Konstantinovskiy, 1178 Gates Ave Inc, Arbie

  Management, Bedstuy Group, LLC, and National Homeowners Assistance (together, the “1178

  Gates Defendants”), and other co-conspirators engaged in a fraudulent short sale of 1178 Gates

  Avenue, Brooklyn, New York 11216. The short sale closed on or about November 12, 2013 for

  the sales price of $203,000. As a result of the short sale, Aronov, through his corporation 1178

  Gates Ave Inc., acquired the property for less than fair market value, and the FHA-insured

  mortgage on the property was released.

          110.   On April 30, 2009, an individual referred to herein as “Seller 3” took out an FHA-

  insured mortgage on 1178 Gates Avenue with a principal balance of $569,494.

          111.   In or about 2013, the 1178 Gates Defendants contacted Seller 3 and offered him

  money to sell them 1178 Gates Avenue in a short sale to be coordinated by them. The 1178 Gates

  Defendants paid Seller 3 approximately $5,000 at the closing of the short sale.

          112.   On or about June 24, 2013, Seller 3 signed a “Third Party Authorization and

  Release Form” authorizing the servicer and mortgagee to speak with and disclose financial records

  pertaining to his mortgage to Konstantinovskiy and others of National Homeowners Assistance.

          113.   On or about June 24, 2013, Co-Conspirator 2 signed, on behalf of the purchaser

  Bedstuy Group LLC, a company owned or controlled by Aronov, a memorandum of contract of

  sale of the property by Seller 3 to Bedstuy Group LLC.

          114.   In or about October 2013, Konstantinovskiy and National Homeowners Assistance,

  as Seller 3’s purported agent, sent several offers to the servicer for 1178 Gates Avenue from

  corporate entities that were owned or controlled by Aronov to purchase 1178 Gates Avenue in a

  short sale.




                                                 29
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 33 of 64 PageID #: 163




         115.    On or about October 9, 2013, the servicer approved a short sale to 1178 Gates Ave

  Inc, an entity controlled by Aronov, for the purchase price of $203,000. The approval was

  contingent upon several conditions, including the receipt of a final HUD-1 Settlement Statement

  approved by the servicer and the receipt of an Arm’s Length Affidavit.

         116.    On or about November 12, 2013, the date of closing of the short sale, the parties to

  the transaction signed an “Affidavit of ‘Arm’s Length Transaction’,” which was sent to the

  servicer. The Affidavit was signed under penalty of perjury by the following individuals: Seller

  3, as purported seller of the property in the short sale; Konstantinovskiy of National Homeowners

  Assistance as seller’s agent; Aronov, on behalf of the buyer in the short sale, 1178 Gates Ave Inc;

  and Borovinsky of Arbie Management as buyer’s agent.

         117.    The signatories acknowledged the materiality of the statements in the Affidavit,

  representing, among other things, that “[e]ach signatory to this Affidavit expressly acknowledges

  that the Lender is relying upon the representations made herein as consideration for discounting

  the payoff on the Loan(s) which is secured by a deed of trust or mortgage encumbering the

  Property”; and “each signatory to this Affidavit expressly acknowledges that any

  misrepresentation made by him or her may subject him or her to civil liability.”

         118.    Nevertheless, the signatories made several materially false or misleading

  representations in the Affidavit, including that: (i) “[t]he purchase and sale transaction reflected in

  the Agreement is an ‘Arm’s Length Transaction,’ meaning that the transaction has been negotiated

  by unrelated parties, each of whom is acting in his or her own self-interest”; (ii) “the sale price is

  based on fair market value of the Property”; (iii) “[w]ith respect to those persons signing this

  Affidavit as an agent for either the Seller(s), the Buyer(s), or both, those agents are acting in the

  best interests of their respective principal(s)”; (iv) “[t]here are no hidden terms or hidden




                                                    30
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 34 of 64 PageID #: 164




  agreements or special understandings between the Seller(s) and the Buyer(s) or among their

  respective agents which are not reflected in the Agreement”; and (v) “[t]he Seller(s) shall not

  receive any proceeds from the sale of the Property reflected in the Agreement.”

         119.    These representations were false, including because (1) the 1178 Gates Defendants

  had offered Seller 3 undisclosed payments to participate in the short sale; (2) the purported agent

  for Seller 3 (Konstantinovskiy) was in a common commercial enterprise with the owner of the

  shell company buyer (Aronov) and the buyer’s agent (Borovinsky), in which he conspired to sell

  the property to Aronov’s shell company in the short sale for as low a price as possible; and (3) as

  discussed below, the 1178 Gates Defendants had an undisclosed agreement to “flip” the property

  at or around the closing date of the short sale to a subsequent purchaser for a higher price. These

  facts were concealed from the servicer, mortgagee, and HUD.

         120.    On or about November 12, 2013, the date of closing, Aronov signed, for the

  purchaser 1178 Gates Ave Inc, a HUD-1 Settlement Statement, which was sent to the mortgagee.

  On the HUD-1, Aronov and 1178 Gates Ave Inc falsely represented that Seller 3 received no

  payment in the sale other than a permitted $750 incentive payment.

         121.    Also on or about November 12, 2013, the date of closing, Konstantinovskiy signed

  a HUD Closing Worksheet, as seller’s agent, which was sent to the mortgagee. On the HUD

  Closing Worksheet, Konstantinovskiy falsely certified that Seller 3 received no payments in the

  sale other than a permitted $750 incentive, and that “there are no hidden terms or special

  understandings with the buyer, seller, appraiser, closing agent or mortgagee.”

         122.    In reality, as described above, Seller 3 received payment that was not disclosed to

  the servicer, mortgagee, or HUD.




                                                  31
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 35 of 64 PageID #: 165




         123.    As a result of the short sale, 1178 Gates Ave Inc, a company owned by Aronov,

  acquired the property in the short sale for $203,000, which did not reflect fair market value, and

  the mortgagee released the FHA-insured mortgage.              Arbie Management and National

  Homeowners Assistance also received $12,180 in broker commissions from the sales price.

         124.    In addition, on or about the date of closing of the short sale (November 12, 2013),

  Aronov “flipped” the property to a subsequent purchaser, an individual referred to herein as

  “Subsequent Purchaser 1,” without recording the transaction in real property records, by

  transferring shares of 1178 Gates Ave. Inc., the corporation that acquired the property in the short

  sale, to Subsequent Purchaser 1. On or about November 12, 2013, Subsequent Purchaser 1 signed

  a mortgage on the property as the purported “president” of 1178 Gates Ave Inc. The 1178 Gates

  Defendants concealed this same-day flip from the servicer, mortgagee, and HUD.

         125.    On or about January 3, 2014, the servicer submitted a claim to HUD for insurance

  payment on behalf of the mortgagee. On or about January 31, 2014, HUD paid $522,244 in

  insurance proceeds to the mortgagee, covering the difference between the short sale proceeds and

  the mortgage balance, as well as approved costs and expenses, and interest.

         III.    175 Vernon Avenue, Brooklyn, New York 11206

         126.    Defendants Aronov, Borovinsky, Konstantinovskiy, 175 Vernon Ave Inc, Arbie

  Management, LL Fund Inc., and National Homeowners Assistance (together, the “175 Vernon

  Defendants”), and other co-conspirators engaged in a fraudulent short sale of 175 Vernon Avenue,

  Brooklyn, New York 11206. The short sale closed on or about December 26, 2013 for the sales

  price of $222,200. As a result of the short sale, Aronov, through his corporation 175 Vernon

  Avenue Inc, acquired the property for less than fair market value, and the FHA-insured mortgage

  on the property was released.




                                                  32
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 36 of 64 PageID #: 166




         127.    On September 30, 2008, an individual referred to herein as “Seller 4” took out an

  FHA-insured mortgage on 175 Vernon Avenue with the principal balance of $763,633.

         128.    In or about early 2013, the 175 Vernon Defendants contacted Seller 4 and offered

  him money to sell them 175 Vernon Avenue in a short sale to be coordinated by them. The 175

  Vernon Defendants made approximately $50,000 in undisclosed payments to Seller 4, in cash and

  by check.

         129.    On or about February 20, 2013, Seller 4 signed a “Third Party Authorization and

  Release Form” authorizing Konstantinovskiy and others of National Homeowners Assistance to

  act as his representative in negotiating a short sale with the servicer of his mortgage.

         130.    On or about the same date, February 20, 2013, Seller 4 signed a contract to sell the

  property to IA Investors, LLC, a company owned by Aronov, for the sales price of $150,000.

  Aronov signed the contract on behalf of IA Investors, LLC.

         131.    On or about March 21, 2013, LL Fund Inc., a company controlled by Aronov, paid

  Seller 4 $10,000, by check, to acquire his deed to the property. Co-Conspirator 2 signed the check

  on behalf of LL Fund Inc. The check included the memo line: “For 175 Vernon Deed Purchase.”

         132.    On or about June 20, 2013, White Collar Construction Co., a company owned by

  Co-Conspirator 5, filed a UCC-1 financing statement on the property in New York City property

  records, purporting to be the holder of a fixture lien on the property.

         133.    On or about November 29, 2013, the servicer approved a short sale to 175 Vernon

  Avenue Inc., an entity controlled by Aronov, for the sales price of $222,200. The approval was

  contingent upon several conditions, including the receipt of a final HUD-1 Settlement Statement

  approved by the servicer and the receipt of an Arm’s Length Affidavit.




                                                   33
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 37 of 64 PageID #: 167




          134.    On or about December 26, 2013, the date of the closing of the short sale, the parties

  to the transaction signed an “Arms-Length Transaction Affidavit,” which was provided to the

  servicer. The notarized affidavit was signed under penalty of perjury by the following individuals:

  Seller 4, as purported seller of the property in the short sale; Konstantinovskiy of National

  Homeowners Assistance as seller’s broker; Aronov as “member” of the buyer, 175 Vernon Ave

  Inc; and Borovinsky of Arbie Management as buyer’s broker.

          135.    The signatories acknowledged the materiality of the statements in the Affidavit,

  representing that “[e]ach signatory understands, agrees and intends that [inter alia, the servicer]

  are relying upon the statements made in the affidavit as consideration for the reduction of the

  payoff amount of the Mortgage and agreement to the sale of the Mortgaged Premises”; and “[e]ach

  signatory understands that a misrepresentation may subject the responsible party to civil and/or

  criminal liability.”

          136.    Nevertheless, the signatories made several materially false or misleading

  representations in the Affidavit, including that: (i) “[a]ll parties to the transaction attest that the

  sale constitutes an ‘arm’s length’ transaction. An ‘arm’s length transaction’ is a transaction

  between parties who are independent of one another, and unrelated and unaffiliated by family,

  marriage or commercial enterprise, other than the purchase and sale of the Mortgaged Premises

  between the Seller(s) and the purchaser(s) that is the specific subject of the proposed short sale as

  disclosed to [the servicer]”; (ii) “[n]either the Seller(s) nor the purchaser(s) will receive any funds

  or commissions from the sale of the Mortgaged Premises”; and (iii) “[t]here are no agreements,

  understandings or contracts relating to the current sale or subsequent sale of the Mortgaged

  Premises that have not been disclosed to you.”




                                                    34
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 38 of 64 PageID #: 168




         137.    These representations were false, including because (1) the 175 Vernon Defendants

  made undisclosed payments to Seller 4 to participate in the short sale; (2) Seller 4 had already

  transferred his title to the property to another company owned by Aronov several months before

  the short sale closed; and (3) the purported agent for Seller 4 (Konstantinovskiy) was in a common

  commercial enterprise with the owner of the shell company buyer (Aronov) and the buyer’s agent

  (Borovinsky), in which he conspired to sell the property to Aronov’s shell company in the short

  sale for as low a price as possible. These facts were concealed from the servicer, mortgagee, and

  HUD.

         138.    On or about December 26, 2013, the date of closing, Aronov signed, for the

  purchaser 175 Vernon Avenue Inc., a HUD-1 Settlement Statement, which was sent to the

  mortgagee, Fannie Mae. On the HUD-1, Aronov and 175 Vernon Avenue Inc. falsely represented

  that Seller 4 received no payments in the sale but a permitted $1,000 incentive payment.

         139.    Also on or about December 26, 2013, the date of the closing, Konstantinovskiy

  signed a HUD Closing Worksheet, as broker for the seller, which was also sent to the mortgagee.

  On the HUD Closing Worksheet, Konstantinovskiy falsely certified that Seller 4 received no

  payments in the sale but for a permitted $1,000 incentive payment, and that “there are no hidden

  terms or special understandings with the buyer, seller, appraiser, closing agent or mortgagee.”

         140.    In reality, as described above, Seller 4 received payments that were not disclosed

  to the servicer, mortgagee, or HUD.

         141.    As a result of the short sale, 175 Vernon Ave Inc, a corporation owned by Aronov,

  acquired the property in the short sale for $222,200, which did not reflect fair market value, and

  the mortgagee released the FHA-insured mortgage.             Arbie Management and National

  Homeowners Assistance also received $13,332 in broker commissions from the sale proceeds.




                                                  35
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 39 of 64 PageID #: 169




         142.     On or about January 24, 2014 and August 5, 2014, the servicer submitted claims to

  HUD for insurance payment on behalf of the mortgagee. On or about February 9 and August 15,

  2014, HUD paid $698,457.29 in insurance proceeds to the mortgagee, covering the difference

  between the short sale proceeds and the mortgage balance, as well as approved costs and expenses,

  and interest.

         IV.      1083 Lafayette Avenue, Brooklyn, New York, 11221

         143.     Defendants Aronov, Borovinsky, Konstantinovskiy, 1083 Lafayette Avenue, LLC,

  Arbie Management, AG2 Equities, Inc., LL Fund Inc., National Homeowners Assistance, and

  Phase 2 Development, LLC (the “1083 Lafayette Defendants”), and other co-conspirators engaged

  in a fraudulent short sale of 1083 Lafayette Avenue, Brooklyn, New York 11221. The short sale

  closed on or about September 17, 2014 for the sales price of $278,000. As a result of the short

  sale, Aronov, through his company 1083 Lafayette Avenue, LLC, acquired the property for less

  than fair market value, and the FHA-insured mortgage on the property was released.

         144.     On or about March 11, 2011, an individual referred to herein as “Seller 5” took out

  an FHA-insured mortgage on 1083 Lafayette Avenue with a principal balance of $389,860.

         145.     When he purchased 1083 Lafayette Avenue, Seller 5 was a “straw” buyer acting at

  the direction of the property’s previous owner, Icon Property Management, Inc. (“Icon”). On or

  about March 11, 2011, one or more representatives of Icon gave Seller 5 undisclosed cash

  payments of approximately $15,000 to take out an FHA-insured mortgage and buy the property

  from Icon for $400,000. Despite taking out the FHA-insured mortgage for the purported purpose

  of acquiring the property as a home residence, Seller 5 never lived in, or planned on living in the

  property; never visited the property; and personally made no payments on the mortgage.

         146.     After the mortgage went into default, one or more representatives of Icon directed

  Seller 5 to work with the 1083 Lafayette Defendants to sell the property through a short sale. On


                                                  36
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 40 of 64 PageID #: 170




  or about April 5, 2013, LL Fund Inc., a company controlled by Aronov, paid a representative of

  Icon $15,000, by check, for directing Seller 5 to work with the 1083 Lafayette Defendants to sell

  the property in a short sale. The memo line of the check stated: “For 1083 Lafayette Ave/ Finders

  Fee.”

          147.   With the complicit straw owner (i.e., Seller 5), the 1083 Lafayette Defendants pre-

  arranged a sale to themselves more than a year before the short sale closed.             Between

  approximately April 2013 and September 2014, Seller 5 signed several contracts of sale with

  companies owned or controlled by Aronov, including Phase 2 Development LLC and 1083

  Lafayette Avenue LLC. Co-Conspirator 5 signed a memorandum of one such contract of sale,

  dated April 5, 2013, on behalf of the purchaser, Phase 2 Development LLC.

          148.   On or about November 5, 2013, Seller 5 signed a “Third Party Authorization and

  Release Form” authorizing Konstantinovskiy and National Homeowners Assistance to

  communicate with the mortgagee concerning a short sale.

          149.   On or about June 6, 2014, the parties to the short sale signed an “FHA Pre-

  Foreclosure Sale Addendum,” which was sent to the servicer and mortgagee, a federally insured

  financial institution. The PFS Addendum was signed under penalty of perjury by the following

  individuals: Seller 5, as purported seller of the property in the short sale; Konstantinovskiy of

  National Homeowners Assistance, as seller’s agent and listing agent; Borovinsky of Arbie

  Management, as buyer’s agent; and Co-Conspirator 5, on behalf of the buyer, 1083 Lafayette

  Avenue, LLC, a company controlled by Aronov.

          150.   The signatories acknowledged the materiality of the statements in the Addendum,

  representing that “[e]ach signatory understands, agrees and intends that the Mortgagee is relying

  upon the statements made in this Addendum as consideration for the reduction of the payoff




                                                 37
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 41 of 64 PageID #: 171




  amount of the Mortgage and agreement to the sale of the Property”; and “[e]ach signatory certifies

  that all the information stated herein, as well as any information provided in the accompaniment

  herewith, is true and accurate. HUD will prosecute false claims and statements. Conviction may

  result in criminal and/or civil penalties. (18 U.S.C. 1001, 1010, 1012; 31 U.S.C. 3729, 3802).”

         151.    Nevertheless, the signatories made several materially false or misleading

  representations in the Addendum, including that: (i) “[t]he sale of the Property is an ‘arm’s length’

  transaction, between Seller(s) and Buyer(s) who are unrelated and unaffiliated by family, marriage,

  or commercial enterprise”; (ii) “[a]dditionally, the transaction is characterized by a selling price

  and other conditions that would prevail in an open market environment”; (iii) “there are no hidden

  terms or special understandings that exist between any of the parties involved in the transaction

  including, but not limited to the buyer, seller, appraiser, broker, sales agent (including, but not

  limited to the listing agent and seller’s agent), closing agent and mortgagee”; and (iv) “[a]ny

  relationship or affiliation by family, marriage, or commercial enterprise to the Seller(s) or Buyer(s)

  by other parties involved in the sale of the Property has been disclosed to the Mortgagee.”

         152.    These representations were false, including because Seller 5 was a straw owner

  taking direction from undisclosed principals, and the purported agent for Seller 5

  (Konstantinovskiy) was in a common commercial enterprise with the owner of the shell company

  buyer (Aronov) and the buyer’s agent (Borovinsky), in which he conspired to sell the property to

  Aronov’s shell company in the short sale for as low a price as possible. These facts were concealed

  from the servicer, mortgagee, and HUD.

         153.    On or about September 29, 2014, AG2 Equities, Inc., a company controlled by

  Aronov, paid Icon $5,000, by check, for directing Seller 5 to work with the 1083 Lafayette




                                                   38
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 42 of 64 PageID #: 172




  Defendants to sell the property through a short sale. The check was signed by Co-Conspirator 2.

  The memo line stated: “For 1083 Lafayette.”

         154.   As a result of the short sale, 1083 Lafayette Avenue, LLC, a company owned by

  Aronov, acquired the property in the short sale for $278,000, which did not reflect fair market

  value, and the mortgagee released the FHA-insured mortgage. Arbie Management and National

  Homeowners Assistance also received $16,680 in broker commissions from the sale proceeds.

         155.   On or about September 18, 2015, the mortgagee submitted a claim to HUD for

  insurance payment. On or about November 26, 2015, HUD paid $156,581.90 in insurance

  proceeds to the mortgagee, covering the difference between the short sale proceeds and the

  mortgage balance, as well as approved costs and expenses, and interest.

         V.     216-35 111th Avenue, Queens Village, New York 11429

         156.   Defendants Aronov, Borovinsky, Konstantinovskiy, Arbie Management, IA

  Investors LLC, National Homeowners Assistance, and ZT Equities LLC (the “216-35 111th

  Defendants”), and other co-conspirators engaged in a fraudulent short sale of 216-35 111th

  Avenue, Queens Village, New York, 11429. The short sale closed on or about October 23, 2014

  for the sales price of $220,250. As a result of the short sale, Aronov, through his company ZT

  Equities LLC, acquired the property for less than fair market value, and the FHA-insured mortgage

  on the property was released.

         157.   On April 30, 2008, an individual referred to herein as “Seller 6” took out an FHA-

  insured mortgage on 216-35 111th Avenue with the principal balance of $432,390.

         158.   In or about early 2013, the 216-35 111th Defendants contacted Seller 6 and offered

  her money to sell them 216-35 111th Avenue in a short sale to be coordinated by them.




                                                 39
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 43 of 64 PageID #: 173




         159.    On or about January 17, 2013, Seller 6 signed a “Third Party Authorization and

  Release Form” authorizing Konstantinovskiy and others of National Homeowners Assistance to

  act as her representative in negotiating with the servicer of her mortgage concerning a short sale

         160.    On or about January 22, 2013, LL Fund Inc., a company owned by Aronov, paid

  Seller 6 $5,000, by check, to acquire Seller 6’s deed to the property. Aronov signed the check on

  behalf of LL Fund Inc. The memo line of the check stated: “For 216-35 111th Ave. Deed

  Purchase.”

         161.    Between approximately January 2013 and October 2014, Seller 6 signed multiple

  contracts for sale of the property to corporate entities that were owned or controlled by Aronov,

  including IA Investors LLC and ZT Equities LLC.

         162.    On or about March 7, 2014, R&J Org. Inc., a corporation owned or controlled by

  Aronov, filed a UCC-1 financing statement on the property, purporting to be the holder of a fixture

  lien on the property.

         163.    On or about October 23, 2014, the date of the closing of the short sale, the parties

  to the transaction signed a “Short Sale Addendum,” which was provided to the servicer and

  mortgagee. The Addendum was signed under penalty of perjury by the following individuals:

  Seller 6, as purported seller of the property in the short sale; Konstantinovskiy of National

  Homeowners Assistance, as seller’s agent and listing agent; Co-Conspirator 10, a My Ideal

  Property agent, on behalf of the buyer, ZT Equities LLC, a company owned by Aronov; and

  Borovinsky of Arbie Management, as buyer’s agent.

         164.    The signatories acknowledged the materiality of the statements in the Addendum,

  representing that: “[e]ach signatory understands, agrees and intends that the Mortgagee is relying

  upon the statements made in this Addendum as consideration for the reduction of the payoff




                                                  40
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 44 of 64 PageID #: 174




  amount of the Mortgage and agreement to the sale of the Property”; and “[e]ach signatory also

  certifies that the information stated herein, as well as any information provided in the

  accompaniment herewith, is true and accurate. HUD will prosecute false claims and statements.

  Conviction may result in criminal and/or civil penalties. (18 U.S.C. 1001, 1010, 1012; 31 U.S.C.

  3729, 3802.).”

          165.     Nevertheless, the signatories made several materially false or misleading

  representations in the Addendum, including that: (i) “[t]he sale of the Property is an “arm’s length”

  transaction, between Seller(s) and Buyer(s) who are unrelated and unaffiliated by family, marriage,

  or commercial enterprise”; “[a]dditionally, the transaction is characterized by a selling price and

  other conditions that would prevail in an open market environment”; (ii) “[t]here are no hidden

  terms or special understandings that exist between any of the parties involved in the transaction

  including, but not limited to the buyer, seller, appraiser, broker, sales agent (including, but not

  limited to the listing agent and seller’s agent), closing agent and mortgagee”; (iii) “[a]ny

  relationship or affiliation by . . . commercial enterprise to the Seller(s) or Buyer(s) by other parties

  involved in the sale of the property has been disclosed to the Mortgagee” and (iv) “[t]here are no

  agreements, understandings, current or pending higher offers, or contracts relating to the current

  sale or subsequent sale of the Property that have not been disclosed to the Mortgagee.”

          166.     These representations were false, including because (1) the 216-35 111th

  Defendants made undisclosed payments to Seller 6 to participate in the short sale; (2) Seller 6 had

  already transferred her title in the property to the 216-35 111th Defendants more than a year before

  the short sale closed; and (3) the purported agent for Seller 6 (Konstantinovskiy) was in a common

  commercial enterprise with the owner of the shell company buyer (Aronov) and the buyer’s agent

  (Borovinsky), in which he conspired to sell the property to Aronov’s shell company in the short




                                                    41
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 45 of 64 PageID #: 175




  sale for as low a price as possible. These facts were concealed from the servicer, mortgagee, and

  HUD.

         167.    As a result of the short sale, ZT Equities LLC, a company owned by Aronov,

  acquired the property for $220,250, which did not reflect fair market value, and the mortgagee

  released the FHA-insured mortgage. Arbie Management and National Homeowners Assistance

  also received $13,215 in broker commissions from the sale proceeds.

         168.    On or about November 10, 2014 and June 4, 2015, the mortgagee submitted claims

  to HUD for insurance payment. On or about February 2, 2015 and November 28, 2015, HUD paid

  $345,567.83 in insurance proceeds to the mortgagee, covering the difference between the short

  sale proceeds and the mortgage balance, as well as approved costs and expenses, and interest.

         VI.     181 Schaefer Street, Brooklyn, New York 11207

         169.    Defendants Aronov, Borovinsky, Konstantinovskiy, and 1S8C Holdings LLC,

  2320 Baeumont Ave Unit 3D LLC, and IJ Development LLC (the “181 Schaefer Street

  Defendants”), and other co-conspirators engaged in a fraudulent short sale of 181 Schaefer Street,

  Brooklyn, New York 11207. The short sale closed on or about June 2, 2015 for the sales price of

  $231,000. As a result of the short sale, Aronov, through his company 2320 Baeumont Ave Unit

  3D LLC, acquired the property for less than fair market value, and the FHA-insured mortgage on

  the property was released.

         170.    On or about May 19, 2006, Ora Management, Inc. (“Ora”), a corporation owned or

  controlled by an individual referred to herein as “Co-Conspirator 11,” who later became a business

  partner of Aronov, acquired 181 Schaefer Street.

         171.    On or about May 19, 2006, Ora took out a first mortgage on the property with a

  principal balance of $255,000, and a second mortgage with a principal balance of $240,000.




                                                 42
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 46 of 64 PageID #: 176




         172.    On or about July 9, 2007, Ora executed a quitclaim deed conveying 181 Schaefer

  Street to a “straw” buyer, an individual referred to herein as Seller 7.

         173.    On or about January 29, 2008, Seller 7 executed a “Consolidation, Extension, and

  Modification Agreement” with the mortgagee of the property in which Seller 7 agreed to assume

  the obligations under three mortgages on the property with a total unpaid principal balance of

  $569,800: specifically, the two mortgages taken out by Ora Management, Inc. on or about May

  19, 2006 and a third mortgage taken out by Seller 7 on or about January 29, 2008, with a principal

  balance of $74,800. Seller 7’s consolidated mortgage with a principal balance of $569,800 was

  FHA-insured.

         174.    Seller 7’s first payment was due on her FHA-insured mortgage on or about April

  1, 2008; the debt was reported as delinquent as of December 1, 2008.

         175.    On or about May 18, 2011, Seller 7 entered into a Consent Order with the

  Comptroller of the Currency of the United States Department of the Treasury. In the Consent

  Order, the Comptroller found, among other things, that from at least November 2006 through

  March 2007, while working as an assistant branch manager of a bank, Seller 7 engaged in a “check-

  kiting-like scheme on behalf of a close personal friend who held at least five personal and business

  accounts” at the bank. The Comptroller also found that Seller 7 received cash payments from her

  friend for her participation in the scheme.

         176.    Co-Conspirator 11 was Seller 7’s “close personal friend” referenced in the Consent

  Order. Seller 7 later worked with Co-Conspirator 11 on fraudulent short sales as an employee of

  a company owned or controlled by Co-Conspirator 11.

         177.    On or about June 24, 2013, Seller 7 signed a contract for the sale of 181 Schaefer

  Street to IJ Development LLC, a company owned by Aronov. Aronov signed the contract on




                                                   43
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 47 of 64 PageID #: 177




  behalf of the purchaser. At or around the time the contract was entered into, Co-Conspirator 11

  was a business partner of Aronov and the two conspired to fraudulently acquire residential

  properties through short sales.

         178.    On or about April 24, 2015, the parties to the short sale signed an “Affidavit of

  ‘Arm’s Length Transaction’,” provided to the servicer and mortgagee, a federally insured financial

  institution. The Affidavit was signed under penalty of perjury by the following individuals: Seller

  7, as purported seller of the property; Konstantinovskiy of “Voro LLC” as seller’s agent; Co-

  Conspirator 4, a My Ideal Property employee, on behalf of the buyer, 2320 Baeumont Ave Unit

  3D LLC, a company owned by Aronov; and Borovinsky of “Voro LLC” as buyer’s agent.

         179.    The signatories acknowledged the materiality of the statements in the Affidavit,

  representing that “[e]ach signatory to this Affidavit expressly acknowledges that the Lender is

  relying upon the representations made herein as consideration for discounting the payoff on the

  loan(s) which is/are secured by a deed of trust or mortgage encumbering the Property”; and “[e]ach

  signatory to this Affidavit expressly acknowledges that any misrepresentation made by him or her

  may subject him or her to civil liability.”

         180.    Nevertheless, the signatories made several materially false or misleading

  representations in the Affidavit, including that: (i) “[t]he purchase and sale transaction reflected in

  the Agreement is an “Arm’s Length Transaction,” meaning that the transaction has been negotiated

  by unrelated parties, each of whom is acting in his or her own self-interest”; (ii) “the sale price is

  based on fair market value of the Property”; and (iii) “[t]here are no hidden terms or hidden

  agreements or special understandings between the Seller(s) and the Buyer(s) or among their

  respective agents which are not reflected in the Agreement or the escrow instructions associated

  with this transaction.”




                                                    44
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 48 of 64 PageID #: 178




         181.    These representations were false, including because Seller 7 was a straw owner

  taking direction from undisclosed principals, including Aronov and Co-Conspirator 11; and the

  purported agent for Seller 7 (Konstantinovskiy) was in a common commercial enterprise with the

  owner of the shell company buyer (Aronov) and the buyer’s agent (Borovinsky), in which he

  conspired to sell the property to Aronov’s shell company in the short sale for as low a price as

  possible. These facts were concealed from the servicer, mortgagee, and HUD

         182.    As a result of the short sale, 2320 Baeumont Ave Unit 3D LLC, a company owned

  by Aronov, acquired the property in the short sale for $231,000, which did not reflect fair market

  value, and the mortgagee released the FHA-insured mortgage. Konstantinovskiy and Borovinsky

  also received $13,860 in broker commissions from the sale proceeds.

         183.    On or about June 3, 2015, the day after closing of the short sale, Aronov signed a

  bargain and sale deed – on behalf of both the buyer and as “single member” of the seller, 2320

  Baeumont Ave. Unit 3D LLC – conveying the property to himself.

         184.    On or about July 19, 2016, Aronov signed a bargain and sale deed conveying the

  property from himself to 1S8C Holdings LLC, another company he owned or controlled. 1S8C

  Holdings LLC has owned the property through the present date.

         185.    On or about August 29, 2016, the mortgagee submitted a claim to HUD for

  insurance payment. On or about October 10, 2016, HUD paid $615,279.12 in insurance proceeds

  to the mortgagee, covering the difference between the short sale proceeds and the mortgage

  balance, as well as approved costs and expenses, and interest.

         VII.    629A Madison Street, Brooklyn, New York 11221

         186.    Defendants Aronov, 1021 B Holdings LLC, AG2 Equities, Inc., My Ideal Property

  Rockaway LLC, and Zor Equities LLC (the “629A Madison Defendants”), and other co-

  conspirators engaged in a fraudulent short sale of 629A Madison St. Brooklyn, New York 11221.


                                                 45
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 49 of 64 PageID #: 179




  The short sale closed on or about June 11, 2015 for the sales price of $528,000. As a result of the

  short sale, Aronov, through his company Zor Equities LLC, acquired the property for less than fair

  market value, and the FHA-insured mortgage on the property was released.

         187.     On or about April 28, 2006, an individual referred to herein as “Seller 8” took out

  an FHA-insured mortgage on 629A Madison Street with a principal balance of $708,150.

         188.     In or about early 2014, the 629A Madison Defendants contacted Seller 8 and

  offered him money to sell them 629A Madison Street in a short sale to be coordinated by them.

  The 629A Madison Defendants made at least $42,000 in undisclosed payments to Seller 7, in cash

  and by check.

         189.     On or about February 10, 2014, Seller 8 received $20,000 by check from AG2

  Equities, Inc., a company owned or controlled by Aronov. Co-Conspirator 2 signed the check on

  behalf of AG2 Equities, Inc. The memo line of the check stated: “For 629A Madison St. Deed

  Purchase.” In addition, on or about June 11, 2015 (the date of the closing of the short sale), Seller

  8 received more than $22,000 in cash payments from the 629A Madison Street Defendants.

         190.     Between approximately January 2014 and April 2015, Seller 8 signed multiple

  contracts for sale of the property to corporate entities that were owned or controlled by Aronov,

  including 629A Mad St Inc. and Zor Equities LLC.

         191.     On or about February 5, 2015, Seller 8 signed a “Third Party Authorization and

  Release Form” authorizing the servicer and mortgagee to speak with and disclose financial records

  pertaining to Seller 8’s mortgage to Co-Conspirator 8 and others of My Ideal Property Rockaway.

         192.     On or about April 9, 2015, the parties to the short sale signed an “FHA Pre-

  Foreclosure Sale Addendum,” which was provided to the servicer and mortgagee, a federally

  insured financial institution. The PFS Addendum was signed under penalty of perjury by several




                                                   46
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 50 of 64 PageID #: 180




  individuals, including Seller 8, as purported seller of the property in the short sale; Co-Conspirator

  8 of My Ideal Property Rockaway LLC as listing agent, listing broker, buyer’s agent, and buyer’s

  broker; and Co-Conspirator 9, a My Ideal Property agent, as purported “sole member” of the

  purchaser, Zor Equities, LLC, a company controlled by Aronov. 2

         193.    The signatories acknowledged the materiality of the statements in the Addendum,

  representing that “[e]ach signatory understands, agrees and intends that the Mortgagee is relying

  upon the statements made in this Addendum as consideration for the reduction of the payoff

  amount of the Mortgage and agreement to the sale of the Property”; and “[e]ach signatory certifies

  that all the information stated herein, as well as any information provided in the accompaniment

  herewith, is true and accurate. HUD will prosecute false claims and statements. Conviction may

  result in criminal and/or civil penalties. (18 U.S.C. 1001, 1010, 1012; 31 U.S.C. 3729, 3802).”

         194.     Nevertheless, the signatories made several materially false or misleading

  representations in the Addendum, including that: (i) “[t]he sale of the Property is an arm’s length

  transaction, between Seller(s) and Buyer(s) who are unrelated and unaffiliated by family, marriage,

  or commercial enterprise”; (ii) “[a]dditionally, the transaction is characterized by a selling price

  and other conditions that would prevail in an open market environment”; (iii) “[t]here are no

  hidden terms or special understandings that exist between any of the parties involved in the

  transaction including, but not limited to the buyer, seller, appraiser, broker, sales agent (including,

  but not limited to the listing agent and buyer’s agent), closing agent and mortgagee”; (iv) “[a]ny

  relationship or affiliation by family, marriage, or commercial enterprise to the Seller(s) or Buyer(s)

  by other parties involved in the sale of the Property has been disclosed to the Mortgagee”; (v)




         2
           Subsequently, on or about June 11, 2015 (the date of closing of the short sale), Aronov
  signed a mortgage as purported “member” of the mortgagor, Zor Equities LLC.

                                                    47
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 51 of 64 PageID #: 181




  “[n]either the Seller(s) nor the Buyer(s) will receive any funds or commissions from the sale of the

  Property except that the Seller(s) may receive a payment if it is offered by the Mortgagee, and, if

  the payment is made at closing of the sale of the Property, reflected on the HUD-1 Settlement

  Statement”; (vi) “[a]ll amounts to be paid to any person or entity, including holders of other liens

  on the Property, in connection with the pre-foreclosure sale have been disclosed to and approved

  by the Mortgagee and will be reflected on the HUD-1 Settlement Statement”; and (vii) “[t]he

  Listing Agent and Listing Broker certify that the subject property was initially listed in the Multiple

  Listing Service (MLS) for a period of 15 calendar days before any offers were evaluated.”

         195.    These representations were false, including because (1) the 629A Madison

  Defendants made undisclosed payments to Seller 8 to participate in the short sale; (2) Seller 8 had

  already transferred title to the 629A Madison Defendants more than a year before the short sale

  closed; and (3) the purported agent for Seller 8 (Co-Conspirator 8) was in a common commercial

  enterprise with the owner of the shell company buyer (Aronov), in which he conspired to sell the

  property to Aronov’s shell company in the short sale for as low a price as possible. These facts

  were concealed from the servicer, mortgagee, and HUD.

         196.    On or about June 11, 2015, the date of the closing, Co-Conspirator 8 signed, for the

  purchaser Zor Equities, LLC, a HUD-1 Settlement Statement, which was sent to the mortgagee.

  On the HUD-1, Co-Conspirator 8 and Zor Equities, LLC falsely represented that Seller 8 received

  no payments in the sale.

         197.    Also on or about June 11, 2015, the date of closing, Co-Conspirator 8 of My Ideal

  Property Rockaway LLC signed a HUD Closing Worksheet, as broker for the seller, which was

  also sent to the mortgagee. On the HUD Closing Worksheet, Co-Conspirator 8 and My Ideal

  Property Rockaway LLC falsely certified that Seller 8 received no payments in the sale, and that




                                                    48
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 52 of 64 PageID #: 182




  “there are no hidden terms or special understandings with the buyer, seller, appraiser, closing agent

  or mortgagee.”

         198.    In reality, as described above, Seller 8 received payments that were not disclosed

  to the servicer, mortgagee, or HUD.

         199.    As a result of the short sale, Zor Equities, LLC, a corporation owned by Aronov,

  acquired the property in the short sale for $528,000, which did not reflect fair market value, and

  the mortgagee released the FHA-insured mortgage. My Ideal Property Rockaway LLC also

  received $31,680 in broker commissions from the sales price.

         200.    On or about March 7, 2016, Co-Conspirator 5 signed, as both the purchaser and as

  “sole member” of the seller, Zor Equities LLC, a bargain and sale deed transferring the property

  to himself.

         201.    On or about June 15, 2016, Co-Conspirator 5 signed a bargain and sale deed

  conveying the property to 1021 B Holdings LLC, a company owned or controlled by Aronov.

  1021 B Holdings LLC has owned the property through the present date.

         202.    On or about May 9, 2016 and February 6, 2017, the mortgagee submitted claims to

  HUD for insurance payment. On or about August 21, 2016 and October 8, 2017, HUD paid

  $598,704.54 in insurance proceeds to the mortgagee, covering the difference between the short

  sale proceeds and the mortgage balance, as well as approved costs and expenses, and interest.

         VIII. 391 Montauk Ave, Brooklyn, New York 11208

         203.    Defendants Aronov, Konstantinovskiy, Bert Holdings LLC, MI 1 Holdings LLC,

  and National Homeowners Assistance (the “391 Montauk Defendants”), and other co-conspirators

  engaged in a fraudulent short sale of 391 Montauk Ave, Brooklyn, New York 11208. The short

  sale closed on or about August 27, 2015 for the sales price of $261,000. As a result of the short




                                                   49
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 53 of 64 PageID #: 183




  sale, Bert Holdings LLC, a company owned by Aronov, obtained the property for less than fair

  market value, and the FHA-insured mortgage on the property was released.

         204.   On or about August 9, 1999, an individual referred to herein as “Seller 9” took out

  an FHA-insured mortgage on 391 Montauk Avenue with a principal balance of $228,119.

         205.   In or about 2014, the 391 Montauk Defendants contacted Seller 9 and offered him

  money to sell them 391 Montauk Avenue in a short sale to be coordinated by them. The 391

  Montauk Defendants paid Seller 9 approximately $10,000 in cash at closing of the short sale.

         206.   On or about May 29, 2014, Seller 9 signed a “Third Party Authorization and

  Release Form” authorizing the servicer and mortgagee to speak with and disclose financial records

  pertaining to his mortgage to Konstantinovskiy and others of National Homeowners Assistance.

         207.   Between approximately May 2014 and May 2015, Seller 9 signed multiple

  contracts for sale of the property to corporate entities that were owned or controlled by Aronov,

  including MI 1 Holdings LLC and Bert Holdings LLC.

         208.   On or about July 2, 2015, the parties to the transaction signed a “Pre-Foreclosure

  Sale Addendum (FHA-Insured Loan)” that was provided to the servicer and mortgagee, a federally

  insured financial institution. The PFS Addendum was signed under penalty of perjury by several

  individuals, including Seller 9, as purported seller of the property in the short sale;

  Konstantinovskiy of National Homeowners Assistance as seller’s agent, listing agent, and buyer’s

  agent; and Co-Conspirator 5 on behalf of the buyer, Bert Holdings LLC, a company controlled by

  Aronov.

         209.   The signatories acknowledged the materiality of the statements in the Affidavit,

  representing that “[e]ach signatory understands, agrees and intends that the Mortgagee is relying

  upon the statements made in this PFS Addendum as consideration for reducing the payoff amount




                                                 50
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 54 of 64 PageID #: 184




  of the Mortgage and agreeing to the sale of the Property”; and “[e]ach signatory certifies that all

  the information stated herein, as well as any information provided in connection with pursuing and

  completing this Pre-Foreclosure Sale, is true and accurate. HUD will prosecute false claims and

  statements. Conviction may result in criminal and/or civil penalties. (18 U.S.C. 1001, 1010, 1012;

  31 U.S.C. 3729 and 3802).”

         210.     Nevertheless, the signatories made several materially false or misleading

  representations in the PFS Addendum, including that: (i) “[t]he sale of the Property is an arm’s

  length transaction, between Seller(s) and Buyer(s) who are unrelated and unaffiliated by family,

  marriage, or commercial enterprise”; (ii) “[a]dditionally, the transaction is characterized by a

  selling price and other conditions that would prevail in an open market environment”; (iii) “there

  are no hidden terms or special understandings that exist between any of the parties involved in the

  transaction including, but not limited to the buyer, seller, appraiser, broker, sales agent (including,

  but not limited to the listing agent and buyer’s agent), closing agent and mortgagee”; (iv) “[a]ny

  relationship or affiliation by family, marriage, or commercial enterprise to the Seller(s) or Buyer(s)

  by other parties involved in the sale of the Property has been disclosed to the Mortgagee”; (v)

  “[n]either the Seller(s) nor the Buyer(s) will receive any funds or commissions from the sale of the

  Property except that the Seller(s) may receive an incentive or relocation payment from the

  Mortgagee. If that payment occurs at the closing of the sale of the Property, the HUD-1 Settlement

  Statement will reflected [sic] such payment”; (vi) “[a]ll amounts to be paid to any person or entity,

  including holders of other liens on the Property, in connection with the Pre-Foreclosure Sale have

  been disclosed to and approved by the Mortgagee and will be reflected on the HUD-1 Settlement

  Statement”; and (vii) “[t]he Listing Agent and Listing Broker certify that the subject property was




                                                    51
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 55 of 64 PageID #: 185




  initially listed in the Multiple Listing Service (MLS) for at least 15 calendar days before any offers

  were evaluated.”

         211.    These representations were false, including because the 391 Montauk Defendants

  made undisclosed payments to Seller 9 to participate in the short sale; and the purported agent for

  Seller 9 was in a common commercial enterprise with the owner of the shell company buyer

  (Aronov), in which he conspired to sell the property to Aronov’s shell company in the short sale

  for as low a price as possible. These facts were concealed from the servicer, mortgagee, and HUD.

         212.    On or about July 21, 2015, the servicer approved a short sale to Bert Holdings LLC,

  an entity controlled by Aronov, for the sales price of $261,000. The approval was contingent upon

  several conditions, including the receipt of a final HUD-1 Settlement Statement approved by the

  servicer.

         213.    On or about August 27, 2015, the date of closing, Co-Conspirator 5 signed, for the

  purchaser Bert Holdings LLC, a HUD-1 Settlement Statement, which was sent to the mortgagee.

  On the HUD-1, Co-Conspirator 5 and Bert Holdings LLC falsely represented that Seller 9 received

  no payments in the sale.

         214.    In reality, as described above, Seller 9 received payments that were not disclosed

  to the servicer, mortgagee, or HUD.

         215.    As a result of the short sale, Bert Holdings LLC, a corporation owned by Aronov,

  acquired the property in the short sale for $261,000, which did not reflect fair market value, and

  the mortgagee released the FHA-insured mortgage. Konstantinovskiy also received $15,660 in

  broker commissions from the sale proceeds.

         216.    On or about September 23, 2015, the mortgagee submitted claims to HUD for

  insurance payment. On or about February 28, 2016, HUD paid $300,910.45 in insurance proceeds




                                                   52
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 56 of 64 PageID #: 186




  to the mortgagee, covering the difference between the short sale proceeds and the mortgage

  balance, as well as approved costs and expenses, and interest.

         217.    Bert Holdings LLC has owned the property through the present date.

         IX.     997 Clarkson Avenue, Brooklyn, New York 11212

         218.    Defendants Borovinsky, Konstantinovskiy, and Etuy Equities LLC (the “997

  Clarkson Defendants”), and other co-conspirators engaged in a fraudulent short sale of 997

  Clarkson Avenue, Brooklyn, New York 11212. The short sale closed on or about September 11,

  2015 for the sales price of $228,000. As a result of the short sale, Borovinsky, through his

  company Etuy Equities LLC, acquired the property for less than fair market value, and the FHA-

  insured mortgage on the property was released.

         219.    On or about September 24, 2001, an individual referred to herein as “Seller 10”

  took out an FHA-insured mortgage on 997 Clarkson Avenue with a principal balance of $186,754.

         220.    In or about early 2014, the 997 Clarkson Defendants contacted Seller 10 and offered

  him money to sell them 997 Clarkson Avenue in a short sale to be coordinated by them. The 997

  Clarkson Defendants paid Seller 10 approximately $16,600 in cash at the closing of the short sale.

         221.    On or about February 25, 2014, Seller 10 signed a “Third Party Authorization and

  Release Form” authorizing the servicer and mortgagee to speak with and disclose financial records

  pertaining to Seller 10’s mortgage to Konstantinovskiy and others of National Homeowners

  Assistance.

         222.    Between approximately March 2015 and May 2015, Seller 10 signed multiple

  contracts for sale of the property to corporate entities that were owned or controlled by Borovinsky,

  including 997 Clark Inc. and Etuy Equities LLC.

         223.    On or about September 11, 2015, the date of closing of the short sale, the parties to

  the transaction signed a “Pre-Foreclosure Sale Addendum” that was provided to the servicer and


                                                   53
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 57 of 64 PageID #: 187




  mortgagee. The Addendum was signed under penalty of perjury by several individuals, including

  Seller 10, as purported seller of the property in the short sale; Konstantinovskiy, as seller’s agent,

  listing agent, and buyer’s agent; and Borovinsky, as “sole member” of the buyer, Etuy Equities

  LLC.

         224.    The signatories acknowledged in the Addendum that: “This Pre-Foreclosure Sale

  Addendum ‘Addendum’ is given by the Seller(s), Buyer(s), Agent(s), and Facilitator/Negotiator

  to the Mortgagee of the mortgage loan secured by the Property (“Mortgage”) in consideration for

  the mutual and respective benefits to be derived from the pre-foreclosure sale of the Property.”

         225.    Nevertheless, the signatories made several materially false or misleading

  representations in the Addendum, including that: (i) “[t]he sale of the Property is an arm’s length

  transaction, between Seller(s) and Buyer(s) who are unrelated and unaffiliated by family, marriage,

  or commercial enterprise”; (ii) “[a]dditionally, the transaction is characterized by a selling price

  and other conditions that would prevail in an open market environment”; (iii) “there are no hidden

  terms or special understandings that exist between any of the parties involved in the transaction

  including, but not limited to the buyer, seller, appraiser, broker, sales agent (including, but not

  limited to the listing agent and buyer’s agent), closing agent and mortgagee”; and (iv) “[a]ny

  relationship or affiliation by family, marriage, or commercial enterprise to the Seller(s) or Buyer(s)

  by other parties involved in the sale of the Property has been disclosed to the Mortgagee.”

         226.     These representations were false, including because the 997 Clarkson Defendants

  made undisclosed payments to Seller 10 to participate in the short sale; and the purported agent

  for Seller 10 (Konstantinovskiy) was in a common commercial enterprise with the owner of the

  shell company buyer (Borovinsky), in which he conspired to sell the property to Borovinsky’s




                                                   54
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 58 of 64 PageID #: 188




  shell company in the short sale for as low a price as possible. These facts were concealed from

  the servicer, mortgagee, and HUD.

         227.    On or about September 11, 2015, the date of the closing, Borovinsky signed for the

  purchaser, Etuy Equities LLC, a HUD-1 Settlement Statement, which was sent to the mortgagee.

  On the HUD-1, Borovinsky and Etuy Equities LLC falsely represented that Seller 10 received no

  payments in the sale.

         228.    In reality, as described above, Seller 10 received payments that were not disclosed

  to the servicer, mortgagee, or HUD.

         229.    As a result of the short sale, Etuy Equities LLC, a corporation owned by

  Borovinsky, acquired the property in the short sale for $228,000, which did not reflect fair market

  value, and the mortgagee released the FHA-insured mortgage. Konstantinovskiy also received

  $13,680 in broker commissions from the sale proceeds.

         230.    On or about November 19, 2015 and May 16, 2016, the mortgagee submitted claims

  to HUD for insurance payment. On or about December 3, 2015 and September 19, 2016, HUD

  paid $176,176.95 in insurance proceeds to the mortgagee, covering the difference between the

  short sale proceeds and the mortgage balance, as well as approved costs and expenses, and interest.

         231.    Etuy Equities LLC has owned the property through the present date.

         X.      30 Melba Court, Brooklyn, New York 11229

         232.    Defendants Aronov, 752 Management LLC, BNE Management LLC, and My Ideal

  Property Rockaway LLC (the “30 Melba Defendants”), and other co-conspirators engaged in a

  fraudulent short sale of 30 Melba Court, Brooklyn, New York 11229. The short sale closed on or

  about May 6, 2016 for the sales price of $115,500. As a result of the short sale, Aronov, through

  his company BNE Management LLC, acquired the property for less than fair market value, and

  the FHA-insured mortgage on the property was released.


                                                  55
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 59 of 64 PageID #: 189




         233.    On or about August 1, 2003, an individual referred to herein as “Seller 11” took out

  an FHA-insured mortgage on 30 Melba Court with a principal balance of $182,141.

         234.    In or about 2015, the 30 Melba Defendants contacted Seller 11 and offered her

  compensation to sell them 30 Melba Court in a short sale to be coordinated by them. The 30 Melba

  Defendants paid off approximately $20,000 of credit card debt owed by Seller 11, and paid Seller

  11 an additional approximately $2,000 in cash at closing.

         235.    Between approximately August 2015 and November 2016, Seller 11 signed

  multiple contracts for sale of the property to corporate entities that were owned or controlled by

  Aronov, including 752 Management LLC and BNE Management LLC.

         236.    On or about January 27, 2016, the parties to the short sale signed a “Pre-Foreclosure

  Sale Addendum” provided to the servicer and mortgagee, a federally insured financial institution.

  The Addendum was signed under penalty of perjury by several individuals, including Seller 11, as

  purported seller of the property in the short sale; Co-Conspirator 8 of My Ideal Property Rockaway

  Blvd LLC, as listing agent, buyer’s agent, listing broker, and buyer’s broker; and Co-Conspirator

  6, a My Ideal Property agent, on behalf of the buyer, BNE Management LLC, a company

  controlled by Aronov.

         237.    The signatories acknowledged in the Addendum that: “This Pre-Foreclosure Sale

  Addendum ‘Addendum’ is given by the Seller(s), Buyer(s), Agent(s), and Facilitator/Negotiator

  to the Mortgagee of the mortgage loan secured by the Property (“Mortgage”) in consideration for

  the mutual and respective benefits to be derived from the pre-foreclosure sale of the Property.”

         238.    Nevertheless, the signatories made several materially false or misleading

  representations in the Addendum, including that: (i) “[t]he sale of the Property is an arm’s length

  transaction, between Seller(s) and Buyer(s) who are unrelated and unaffiliated by family, marriage,




                                                  56
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 60 of 64 PageID #: 190




  or commercial enterprise”; (ii) “[a]dditionally, the transaction is characterized by a selling price

  and other conditions that would prevail in an open market environment”; (iii) “there are no hidden

  terms or special understandings that exist between any of the parties involved in the transaction

  including, but not limited to the buyer, seller, appraiser, broker, sales agent (including, but not

  limited to the listing agent and buyer’s agent), closing agent and mortgagee”; (iv) “[a]ny

  relationship or affiliation by family, marriage, or commercial enterprise to the Seller(s) or Buyer(s)

  by other parties involved in the sale of the Property has been disclosed to the Mortgagee”; (v)

  “[n]either the Seller(s) nor the Buyer(s) will receive any funds or commissions from the sale of the

  Property except that the Seller(s) may receive a payment if it is offered by the Mortgagee, and, if

  the payment is made at closing of the sale of the Property, reflected on the HUD-1 Settlement

  Statement”; and (vi) “[a]ll amounts to be paid to any person or entity, including holders of other

  liens on the Property, in connection with the pre-foreclosure sale have been disclosed to and

  approved by the Mortgagee and will be reflected on the HUD-1 Settlement Statement.”

         239.    These representations were false, including because the 30 Melba Defendants made

  undisclosed payments to Seller 11 to participate in the short sale; and the purported agent for Seller

  11 (Co-Conspirator 8) was in a common commercial enterprise with the owner of the shell

  company buyer (Aronov), in which he conspired to sell the property to Aronov’s shell company

  in the short sale for as low a price as possible. These facts were concealed from the servicer,

  mortgagee, and HUD

         240.    On or about May 6, 2016, the date of the closing, Co-Conspirator 6 signed, for the

  purchaser BNE Management LLC, a HUD-1 Settlement Statement, which was sent to the

  mortgagee. On the HUD-1, Co-Conspirator 6 and BNE Management LLC falsely represented that

  Seller 11 received no payment in the sale.




                                                   57
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 61 of 64 PageID #: 191




         241.    In reality, as described above, none of the payments made to or on behalf of Seller

  11 were disclosed to the servicer, mortgagee, or HUD.

         242.    As a result of the short sale, BNE Management LLC, a corporation owned by

  Aronov, acquired the property in the short sale for $115,500, which did not reflect fair market

  value, and the mortgagee released the FHA-insured mortgage. Co-Conspirator 8 also received

  $13,680 in broker commissions from the sale proceeds.

         243.    On or about June 8, 2017 and January 19, 2018, the mortgagee submitted claims to

  HUD for insurance payment. On or about July 23, 2017 and June 21, 2018, HUD paid $159,119.42

  in insurance proceeds to the mortgagee, covering the difference between the short sale proceeds

  and the mortgage balance, as well as approved costs and expenses, and interest.

                                       CLAIMS FOR RELIEF

            CLAIM I: TREBLE DAMAGES AND CIVIL PENALTIES UNDER THE FCA
                         (31 U.S.C. § 3729 (a)(1)(A), (B), & (C))

         244.    Each of the foregoing allegations of this Complaint are realleged as if fully set forth

  in this paragraph.

         245.    Defendants, in connection with their fraudulent short sale schemes in which they

  made fraudulent representations designed to induce HUD to pay FHA-insurance claims, have

  engaged in a continuous practice of: (a) knowingly presenting, or causing to be presented, false

  and fraudulent claims for payment and approval to an officer, employee, or agent of the United

  States or to a contractor, grantee, or other recipient of funds provided or reimbursed by the United

  States Government; (b) knowingly making, using, and causing to be made and used, false records

  and statements material to a false or fraudulent claim; and (c) conspiring to defraud the

  Government by presenting or causing to be presented false and fraudulent claims, and conspiring




                                                   58
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 62 of 64 PageID #: 192




  to make, use, or cause to be made and used, false records and statements material to a false or

  fraudulent claim.

         246.    For each violation of 31 U.S.C. § 3729, Defendants are liable for civil penalties of

  not less than $5,000 and not more than $10,000, as adjusted by the Federal Civil Penalties Inflation

  Adjustment Act of 1990, Public Law 101-410, plus three times the amount of damages sustained

  by the Government because of Defendants’ acts.

          CLAIM II: FIRREA CIVIL MONEY PENALTIES PREDICATED ON
     FALSE STATEMENTS WITHIN THE JURISDICTION OF THE UNITED STATES
                        (12 U.S.C. § 1833a; 18 U.S.C. § 1001)

         247.    Each of the foregoing allegations of this Complaint are realleged as if fully set forth

  in this paragraph.

         248.    In connection with their fraudulent short sale schemes, Defendants committed

  violations of 18 U.S.C. § 1001 affecting a federally insured financial institution.

         249.    In connection with each fraudulent short sale scheme, Defendants knowingly and

  willfully made materially false, fictitious, or fraudulent statements or representations within the

  jurisdiction of the executive branch of the United States Government, including in PFS

  Addendums executed in the short sales. Defendants’ false and fraudulent statements were often

  made to federally insured financial institutions that owned or serviced the mortgagees, which were

  affected by Defendants’ fraudulent conduct.

         250.    For each violation of 18 U.S.C. § 1001, Defendants are liable for civil penalties up

  to the maximum amount authorized under FIRREA, 12 U.S.C. § 1833a(b)(1), (2), (3)(A).




                                                   59
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 63 of 64 PageID #: 193




                 CLAIM III: FIRREA CIVIL MONEY PENALTIES PREDICATED ON
                                        WIRE FRAUD
                             (12 U.S.C. § 1833a; 18 U.S.C. § 1343)

          251.    Each of the foregoing allegations of this Complaint are realleged as if fully set forth

  in this paragraph.

          252.    In connection with their fraudulent short sale schemes, Defendants committed

  violations, or conspired to commit violations, of 18 U.S.C. § 1343 affecting a federally insured

  financial institution.

          253.    In connection with each fraudulent short sale, Defendants engaged in a scheme to

  defraud and obtain money by false or fraudulent representations in which they knowingly made,

  or conspired to make, materially false and misleading representations and omissions of material

  fact to mortgagees (including federally insured financial institutions) and HUD, including in

  transactional documents for the short sales.

          254.    Defendants knowingly used or caused to be used interstate wires as part of their

  scheme to defraud when they made or caused to be made interstate wire transfers of funds or

  interstate facsimile or electronic communications in connection with the transactions.

          255.    For each violation of 18 U.S.C. § 1343, Defendants are liable for civil penalties up

  to the maximum amount authorized under FIRREA, 12 U.S.C. § 1833a(b)(1), (2), (3)(A).

                                                  ***

          WHEREFORE, the United States respectfully requests judgment against Defendants for

  treble damages and civil penalties under the FCA and/or civil penalties under FIRREA, together

  with pre- and post-judgment interest and all allowable costs and attorneys’ fees; and for any other

  relief that the Court deems just and proper.




                                                    60
Case 1:16-cv-04853-MKB-CLP Document 15 Filed 01/04/21 Page 64 of 64 PageID #: 194




                                 DEMAND FOR JURY TRIAL

        The United States demands a jury trial for all issues so triable.


  Dated: Brooklyn, New York                            SETH D. DUCHARME
         December 17, 2020                             ACTING UNITED STATES ATTORNEY
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                               By:     /s/ Michael J. Castiglione     .
                                                       Michael J. Castiglione
                                                       Assistant United States Attorney
                                                       Tel: (718) 254-7533
                                                       Michael.Castiglione@usdoj.gov




                                                 61
